EXHIBIT 10.3
EXECUTION VERSION
AMENDMENT NO. 4
This AMENDMENT NO. 4, dated as of December 3, 2015 (together with all exhibits
and schedules hereto, this “Amendment No. 4”), is entered into by MacDermid,
Incorporated, a Connecticut corporation (“MacDermid”), Platform Specialty
Products Corporation, a Delaware corporation (“PSP” and, together with
MacDermid, the “US Borrowers”), MacDermid Agricultural Solutions Holdings B.V.,
a company organized under the laws of the Netherlands having its official seat
in Amsterdam and registered with the Dutch trade register under number 61196029
(“BV Borrower”), Netherlands Agricultural Investment Partners LLC, a Delaware
limited liability company (“NAIP” and, together with BV Borrower, the “Euro
Tranche C-1 Borrowers”), MacDermid European Holdings B.V., a company organized
under the laws of the Netherlands having its official seat in Etten-Leur and
registered with the Dutch trade register under number 20086929 (“MEH BV”),
MacDermid Funding LLC, a Delaware limited liability company (“MacDermid Funding”
and, together with MEH BV, the “Euro Tranche C-2 Borrowers”; the Euro Tranche
C-2 Borrowers, together with the Euro Tranche C-1 Borrowers and the US
Borrowers, the “Borrowers”), certain subsidiaries of PSP party hereto, Barclays
Bank PLC, as collateral agent and administrative agent (in such respective
capacities, the “Collateral Agent” and the “Administrative Agent”; collectively,
the “Agent”) and as an L/C Issuer and the Lenders party hereto.  Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement (as defined below).
RECITALS
A.            On or prior to the Amendment No. 4 Funding Date (as defined
below), PSP intends to consummate the acquisition (the “Alent Acquisition”; the
consummation of the Alent Acquisition, the “Completion”) by MacDermid
Performance Acquisitions Ltd., a private limited company registered in England
and Wales and a wholly-owned subsidiary of PSP (“Bidco”), of all of the issued
and to be issued Equity Interests of Alent plc, a public limited company
registered in England and Wales (“Alent”), pursuant to a court-sanctioned scheme
of arrangement which will be implemented under Part 26 of the U.K. Companies Act
2006, as amended, and in compliance with the City Code on Takeovers and Mergers
(the “Alent Scheme of Arrangement”).
B.            Pursuant to the Second Amended and Restated Credit Agreement,
dated as of August 6, 2014, by and among the US Borrowers, the Agent, the
lending institutions parties thereto and the other agents and entities party
thereto (as amended by (i) Amendment No. 2, dated as of August 6, 2014, by and
among the US Borrowers, the Agent, the lending institutions parties thereto and
the other agents and entities party thereto, (ii) Incremental Amendment No. 1,
dated as of October 1, 2014, by and among the US Borrowers, the Agent, the
lending institutions party thereto and the other agents and entities party
thereto and (iii) Amendment No. 3, dated as of February 13, 2015, by and among
the US Borrowers, the Euro Tranche C-1 Borrowers, the Agent, the lending
institutions party thereto and the other agents and entities party thereto and
as further amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”),
the Lenders have extended, and have agreed to extend, credit to the Borrowers,
including the Term Loans, the Revolving Credit Loans and Revolving Credit
Commitments (each as defined in the Credit Agreement).
C.            On the Amendment No. 4 Funding Date, (A) the US Borrowers shall
(i) borrow, on a joint and several basis, new term loans denominated in Dollars
in an aggregate principal amount of $1,045,000,000 from the parties to this
Amendment No. 4 designated as a “Tranche B-3 Term Loan Lender” on such party’s
signature page hereto (each, a “Tranche B-3 Term Loan Lender” and collectively,
the “Tranche B-3 Term Loan Lenders”) incurred as a new tranche of term loans
(the “Tranche B-3 Term Loans”) under and in accordance with Section 2.14 of the
Credit Agreement, and each Tranche B-3 Term Loan Lender severally agrees to fund
an amount equal to its “Tranche B-3 Term

--------------------------------------------------------------------------------

Loan Commitment” set forth on its signature page hereto, (ii) increase the size
of the Dollar Revolving Credit Facility by an aggregate principal amount of
$87,500,000 (for a total aggregate Dollar Revolving Credit Facility on the
Amendment No. 4 Funding Date of $250,000,000) (the “New Dollar Revolving Credit
Facility” and, the loans thereunder, the “New Dollar Revolving Credit Loans”)
from the parties to this Amendment No. 4 designated as a “New Dollar Revolving
Credit Lender” (each, a “New Dollar Revolving Credit Lender” and, collectively,
the “New Dollar Revolving Credit Lenders”) on such party’s signature page hereto
under and in accordance with Section 2.14 of the Credit Agreement, and each New
Dollar Revolving Credit Lender agrees to provide the commitment (collectively,
the “New Dollar Revolving Credit Commitments”) and from time to time fund up to
an amount equal to its “New Dollar Revolving Credit Commitment” set forth on its
signature page hereto and (iii) increase the size of the Multicurrency Revolving
Credit Facility by an aggregate principal amount of $87,500,000 (for a total
aggregate Multicurrency Revolving Credit Facility on the Amendment No. 4 Funding
Date of $250,000,000) (the “New Multicurrency Revolving Credit Facility” and,
the loans thereunder, the “New Multicurrency Revolving Credit Loans”) from the
parties to this Amendment No. 4 designated as a “New Multicurrency Revolving
Credit Lender” (each, a “New Multicurrency Revolving Credit Lender” and,
collectively, the “New Multicurrency Revolving Credit Lenders”) on such party’s
signature page hereto under and in accordance with Section 2.14 of the Credit
Agreement, and each New Multicurrency Revolving Credit Lender agrees to provide
the commitment (collectively, the “New Multicurrency Revolving Credit
Commitments”) and from time to time fund up to an amount equal to its “New
Multicurrency Revolving Credit Commitment” set forth on its signature page
hereto, and (B) the Euro Tranche C-2 Borrowers shall borrow, on a joint and
several basis, new term loans denominated in Euros in an aggregate principal
amount of €300,000,000 from the parties to this Amendment No. 4 designated as a
“Euro Tranche C-2 Term Loan Lender” on such party’s signature page hereto (each,
a “Euro Tranche C-2 Term Loan Lender” and collectively, the “Euro Tranche C-2
Term Loan Lenders”) incurred as a new tranche of term loans (the “Euro Tranche
C-2 Term Loans” and, together with the Tranche B-3 Term Loans, the New Dollar
Revolving Credit Loans and the New Multicurrency Revolving Credit Loans, the
“New Loans”) under and in accordance with Section 2.14 of the Credit Agreement,
and each Euro Tranche C-2 Term Loan Lender severally agrees to fund an amount
equal to its “Euro Tranche C-2 Term Loan Commitment” set forth on its signature
page hereto.
D.            (i) The Borrowers have requested (it being understood that this
Amendment No. 4 shall constitute written notice of such request in accordance
with Section 2.16 of the Credit Agreement) that the Revolving Credit Lenders
agree to (a) convert their existing Dollar Revolving Credit Commitments (the
“Initial Dollar Revolving Credit Commitments”) and existing Dollar Revolving
Credit Loans (the “Initial Dollar Revolving Credit Loans”) to a new Tranche of
Dollar Revolving Credit Commitments (the “Amendment No. 4 Extended Dollar
Revolving Credit Commitments”) and Dollar Revolving Credit Loans (the “Amendment
No. 4 Extended Dollar Revolving Credit Loans”) having a Revolving Credit
Maturity Date that is one year later than the Revolving Credit Maturity Date of
the Initial Dollar Revolving Credit Commitments and the Initial Dollar Revolving
Credit Loans and (b) convert their existing Multicurrency Revolving Credit
Commitments (the “Initial Multicurrency Revolving Credit Commitments” and,
together with the Initial Dollar Revolving Credit Commitments, the “Initial
Revolving Credit Commitments”) and existing Multicurrency Revolving Credit Loans
(the “Initial Multicurrency Revolving Credit Loans” and, together with the
Initial Dollar Revolving Credit Loans, the “Initial Revolving Credit Loans”) to
a new Tranche of Multicurrency Revolving Credit Commitments (the “Amendment No.
4 Extended Multicurrency Revolving Credit Commitments”) and Multicurrency
Revolving Credit Loans (the “Amendment No. 4 Extended Multicurrency Revolving
Credit Loans”) having a Revolving Credit Maturity Date that is one year later
than the Revolving Credit Maturity Date of the Initial Multicurrency Revolving
Credit Commitments and Initial Multicurrency Revolving Credit Loans, in each
case, in accordance with Section 2.16 of the Credit Agreement, and (ii) subject
to the terms and conditions set forth herein and in the Credit Agreement, each
Revolving Credit Lender that executes
2

--------------------------------------------------------------------------------

and delivers a signature page to this Amendment specifically consenting to this
Amendment hereby agrees to such conversions and the other amendments effectuated
pursuant hereto.
E.            The Borrowers, the other Loan Parties party hereto, the Agent, the
L/C Issuer and the Lenders party hereto have agreed to amend the Credit
Agreement as provided in Section 2 hereof on the Amendment No. 4 Funding Date.
F.            Each of the Borrowers and the Loan Parties party hereto (each, a
“Reaffirming Party” and, collectively, the “Reaffirming Parties”) expects to
realize substantial direct and indirect benefits as a result of this Amendment
No. 4 (including the agreements set forth in Section 2 hereof becoming effective
and the consummation of the transactions contemplated thereby) and desires to
reaffirm its obligations pursuant to the Collateral Documents to which it is a
party.
NOW THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
SECTION 1.                 Funding.  Subject to the satisfaction (or waiver) of
the conditions set forth in Section 5 hereof, on the Amendment No. 4 Funding
Date, (i) each Tranche B-3 Term Loan Lender severally agrees to make Tranche B-3
Term Loans to the US Borrowers in Dollars in an amount equal to its “Tranche B-3
Term Loan Commitment” set forth on its signature page hereto, (ii) each Euro
Tranche C-2 Term Loan Lender severally agrees to make Euro Tranche C-2 Term
Loans to the Euro Tranche C-2 Borrowers in Euros in an amount equal to its “Euro
Tranche C-2 Term Loan Commitment” set forth on its signature page hereto, (iii)
each New Dollar Revolving Credit Lender severally agrees to provide revolving
commitments and from time to time to make New Dollar Revolving Credit Loans to
the US Borrowers in Dollars up to an amount equal to its “New Dollar Revolving
Credit Commitment” set forth on its signature page hereto and (iv) each New
Multicurrency Revolving Credit Lender severally agrees to provide revolving
commitments and from time to time make New Multicurrency Revolving Credit Loans
to the US Borrowers in the currencies set forth in the Credit Agreement up to an
amount equal to its “New Multicurrency Revolving Credit Commitment” set forth on
its signature page hereto; provided that the aggregate principal amount of New
Dollar Revolving Credit Loans and New Multicurrency Revolving Credit Loans made
on the Amendment No. 4 Funding Date shall not exceed $120,000,000.  Except as
set forth in this Amendment No. 4, (i) the Tranche B-3 Term Loans shall have
identical terms as the Tranche B Term Loans and Tranche B-2 Term Loans and shall
otherwise be subject to the provisions of the Credit Agreement, (ii) the Euro
Tranche C-2 Term Loans shall have identical terms as the Euro Tranche C-1 Term
Loans and shall otherwise be subject to the provisions of the Credit Agreement,
(iii) the New Dollar Revolving Credit Commitments and the New Dollar Revolving
Credit Loans shall have identical terms as the Amendment No. 4 Extended Dollar
Revolving Credit Commitments and the Amendment No. 4 Extended Dollar Revolving
Credit Loans, respectively, and shall otherwise be subject to the provisions of
the Credit Agreement and (iv) the New Multicurrency Revolving Credit Commitments
and the New Multicurrency Revolving Credit Loans shall have identical terms as
the Amendment No. 4 Extended Multicurrency Revolving Credit Commitments and the
Amendment No. 4 Extended Multicurrency Revolving Credit Loans, respectively, and
shall otherwise be subject to the provisions of the Credit Agreement.  The
parties hereto hereby agree that, notwithstanding anything in the Credit
Agreement to the contrary, (i) the initial Interest Period with respect to any
Eurocurrency Rate Loans made on the Amendment No. 4 Funding Date shall commence
on the Amendment No. 4 Funding Date and end on December 31, 2015 and (ii) the
immediately following Interest Period with respect to any such Eurocurrency Rate
Loans shall be for a period of one month commencing on January 1, 2016 and
ending on January 31, 2016.
3

--------------------------------------------------------------------------------

SECTION 2.                 Amendments to Credit Agreement as of the Amendment
No. 4 Funding Date.  Effective as of the Amendment No. 4 Funding Date, the
Credit Agreement shall be amended, in accordance with the provisions of Section
2.14, Section 2.16, Section 7.15(c) (solely with respect to the amendment in
Section 2(ppp) below) and Section 11.01(i) (solely with respect to the amendment
in Section 2(kkk) below) of the Credit Agreement, as follows:
(a)                 Section 1.01 of the Credit Agreement is hereby amended by
amending and restating the definition of “Applicable Rate” in its entirety as
follows:
“Applicable Rate” means (a) with respect to any Tranche B Term Loan that is (i)
a Eurocurrency Rate Loan, 4.50% per annum and (ii) a Base Rate Loan, 3.50% per
annum, (b) with respect to any Tranche B-2 Term Loan that is (i) a Eurocurrency
Rate Loan, 4.50% per annum and (ii) a Base Rate Loan, 3.50% per annum, (c) with
respect to any Tranche B-3 Term Loan that is (i) a Eurocurrency Rate Loan, 4.50%
per annum and (ii) a Base Rate Loan, 3.50% per annum, (d) with respect to any
Euro Tranche C-1 Term Loan, 4.50% per annum, (e) with respect to any Euro
Tranche C-2 Term Loan, 4.50% per annum, (f) with respect to any Revolving Loan
that is (i) a Eurocurrency Rate Loan, 3.00% per annum and (ii) a Base Rate Loan,
2.00% per annum, (g) with respect to the Letter of Credit Fees, 3.00% per annum
and (h) with respect to the Commitment Fee, 0.50% per annum.  Notwithstanding
the foregoing, it is understood and agreed that for all periods prior to the
Amendment No. 4 Funding Date, the “Applicable Rate” for all purposes was as set
forth in the Credit Agreement as in effect immediately prior to Amendment No. 4.
(b)                 Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Availability Period” in its
entirety as follows:
“Availability Period” means the Initial Availability Period or the Amendment No.
4 Extended Availability Period, as the context may require.
(c)                 Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Dollar Revolving Credit
Borrowing” in its entirety as follows:
“Dollar Revolving Credit Borrowing” means (i) an Initial Dollar Revolving Credit
Borrowing, (ii) an Amendment No. 4 Extended Dollar Revolving Credit Borrowing
and (iii) any borrowing under any other Extended Dollar Revolving Tranche
consisting of simultaneous Dollar Revolving Credit Loans of the same Type and,
in the case of Eurocurrency Rate Loans, having the same Interest Period.
(d)                 Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Dollar Revolving Credit
Commitment” in its entirety as follows:
“Dollar Revolving Credit Commitment” means (i) the Initial Dollar Revolving
Credit Commitment, (ii) the Amendment No. 4 Extended Dollar Revolving Credit
Commitment and (iii) any other Extended Dollar Revolving Commitments, as the
context may require.
(e)                 Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Dollar Revolving Credit
Facility” in its entirety as follows:
“Dollar Revolving Credit Facility” means the Initial Dollar Revolving Credit
Facility and the Amendment No. 4 Extended Dollar Revolving Credit Facility.
4

--------------------------------------------------------------------------------

(f)                  Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Dollar Revolving Credit
Loan” in its entirety as follows:
“Dollar Revolving Credit Loan” means (i) the Initial Dollar Revolving Credit
Loans, (ii) the Amendment No. 4 Extended Dollar Revolving Credit Loans and (iii)
any other Extended Dollar Revolving Loans, as the context may require.
(g)                 Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Domestic Subsidiary” in its
entirety as follows:
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of any political subdivision of the United States; provided that, for
the avoidance of doubt, neither NAIP nor MacDermid Funding shall be treated as a
Domestic Subsidiary.
(h)                 Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Euro Tranche Term Loan
Borrowers” in its entirety as follows:
“Euro Tranche Term Loan Borrowers” means the Euro Tranche C-1 Term Loan
Borrowers and the Euro Tranche C-2 Term Loan Borrowers.
(i)                   Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Euro Tranche Term Loan
Commitment” in its entirety as follows:
“Euro Tranche Term Loan Commitment” means the Euro Tranche C-1 Term Loan
Commitment and the Euro Tranche C-2 Term Loan Commitment.
(j)                   Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Euro Tranche Term Loan
Facility” in its entirety as follows:
“Euro Tranche Term Loan Facility” means the Euro Tranche C-1 Term Loan Facility
and the Euro Tranche C-2 Term Loan Facility.
(k)                 Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Euro Tranche Term Loans” in
its entirety as follows:
“Euro Tranche Term Loans” means the Euro Tranche C-1 Term Loans and the Euro
Tranche C-2 Term Loans.
(l)                   Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Euro Tranche Term Loan
Lender” in its entirety as follows:
“Euro Tranche Term Loan Lender” means any Euro Tranche C-1 Term Loan Lender and
any Euro Tranche C-2 Term Loan Lender.
(m)               Section 1.01 of the Credit Agreement is hereby further amended
by amending and restating the definition of “Extended Dollar Revolving Tranche”
in its entirety as follows:
“Extended Dollar Revolving Tranche” has the meaning specified in Section
2.16(a).
(n)                 Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Facility” in its entirety
as follows:
5

--------------------------------------------------------------------------------

“Facility” means each of (a) the Tranche B Term Loan Commitments and the Tranche
B Term Loans made thereunder (the “Term Loan Facility”), (b) the Tranche B-2
Term Loan Commitments and the Tranche B-2 Term Loans made thereunder (the
“Tranche B-2 Term Loan Facility”), (c) the Tranche B-3 Term Loan Commitments and
the Tranche B-3 Term Loans made thereunder (the “Tranche B-3 Term Loan
Facility”), (d) the Euro Tranche C-1 Term Loan Commitments and the Euro Tranche
C-1 Term Loans made thereunder (the “Euro Tranche C-1 Term Loan Facility”), (e)
the Euro Tranche C-2 Term Loan Commitments and the Euro Tranche C-2 Term Loans
made thereunder (the “Euro Tranche C-2 Term Loan Facility”), (f) any New Term
Loan Facility, (g) the Initial Dollar Revolving Credit Commitments and the
extensions of credit made thereunder (the “Initial Dollar Revolving Credit
Facility”), (h) the Initial Multicurrency Revolving Credit Commitments and the
extensions of credit made thereunder (the “Initial Multicurrency Revolving
Credit Facility”), (i) the Amendment No. 4 Extended Dollar Revolving Credit
Commitments and the extensions of credit made thereunder (the “Amendment No. 4
Extended Dollar Revolving Credit Facility”) and (j) the Amendment No. 4 Extended
Multicurrency Revolving Credit Commitments and the extensions of credit made
thereunder (the “Amendment No. 4 Extended Multicurrency Revolving Credit
Facility”), as the context may require.
(o)               Section 1.01 of the Credit Agreement is hereby further amended
by amending and restating the definition of “Interest Payment Date” in its
entirety as follows:
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and in the case of
any Term Loans, the applicable Term Loan Maturity Date, or in the case of
Revolving Credit Loans, the applicable Revolving Credit Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and in the case of any Term Loans, the applicable Term Loan Maturity
Date, or in the case of Revolving Credit Loans, the applicable Revolving Credit
Maturity Date.
(p)                 Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating clause (iii) of the definition of “Interest
Period” in its entirety as follows:
“(iii)            no Interest Period shall extend beyond, in the case of any
Term Loans, the applicable Term Loan Maturity Date, or in the case of Revolving
Credit Loans, the applicable Revolving Credit Maturity Date.”
(q)                Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Letter of Credit Expiration
Date” in its entirety as follows:
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Amendment No. 4 Extended Revolving Credit Maturity Date (or, if
such day is not a Business Day, the next preceding Business Day).
(r)                  Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Loan Documents” in its
entirety as follows:
“Loan Documents” means, collectively, this Agreement, each Note, each Issuer
Document, Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4,
each joinder agreement referred to in Section 2.14, each Subsidiary Joinder
Agreement and the Collateral Documents.
(s)                 Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Multicurrency Revolving
Credit Borrowing” in its entirety as follows:
6

--------------------------------------------------------------------------------

“Multicurrency Revolving Credit Borrowing” means (i) an Initial Multicurrency
Revolving Credit Borrowing, (ii) an Amendment No. 4 Extended Revolving Credit
Borrowing and (iii) any borrowing under any other Extended Multicurrency
Revolving Tranche consisting of simultaneous Multicurrency Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period.
(t)                  Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Multicurrency Revolving
Credit Commitment” in its entirety as follows:
“Multicurrency Revolving Credit Commitment” means (i) the Initial Multicurrency
Revolving Credit Commitment, (ii) the Amendment No. 4 Extended Multicurrency
Revolving Credit Commitment and (iii) any other Extended Multicurrency Revolving
Commitments, as the context may require.
(u)                 Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Multicurrency Revolving
Credit Facility” in its entirety as follows:
“Multicurrency Revolving Credit Facility” means the Initial Multicurrency
Revolving Credit Facility and the Amendment No. 4 Extended Multicurrency
Revolving Credit Facility.
(v)                 Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Multicurrency Revolving
Credit Loan” in its entirety as follows:
“Multicurrency Revolving Credit Loan” means (i) the Initial Multicurrency
Revolving Credit Loans, (ii) the Amendment No. 4 Extended Multicurrency
Revolving Credit Loans and (iii) any other Extended Multicurrency Revolving
Tranche, as the context may require.
(w)               Section 1.01 of the Credit Agreement is hereby further amended
by amending and restating the definition of “New Dollar Revolving Credit Loans”
in its entirety as follows:
“New Dollar Revolving Credit Loans” has the meaning assigned to such term in
Amendment No. 4.
(x)                  Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “New Multicurrency Revolving
Credit Loans” in its entirety as follows:
“New Multicurrency Revolving Credit Loans” has the meaning assigned to such term
in Amendment No. 4.
(y)                 Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “New Term Loan Facility” in
its entirety as follows:
“New Term Loan Facility” has the meaning assigned to such term in Section
2.14(a) of this Agreement and shall include the Tranche B-2 Term Loan Facility,
the Tranche B-3 Term Loan Facility, the Euro Tranche C-1 Term Loan Facility and
the Euro Tranche C-2 Term Loan Facility, in each case, as increased from time to
time (if applicable).
(z)                  Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Pro Rata Share” in its
entirety as follows:
7

--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender at any time, its Pro Rata
Dollar Share, Pro Rata Multicurrency Share, Pro Rata Tranche B Share, Pro Rata
Tranche B-2 Share, Pro Rata Tranche B-3 Share, Pro Rata Euro Tranche C-1 Share
and Pro Rata Euro Tranche C-2 Share, as the context may require.
(aa)              Section 1.01 of the Credit Agreement is hereby further amended
by amending and restating the definition of “Revolving Credit Maturity Date” in
its entirety as follows:
“Revolving Credit Maturity Date” means (1) with respect to any Initial Revolving
Credit Loan, the Initial Revolving Credit Maturity Date, (2) with respect to any
Amendment No. 4 Extended Revolving Credit Loan, the Amendment No. 4 Extended
Revolving Credit Maturity Date and (3) with respect to any Revolving Loan under
any Extended Revolving Tranche, the earlier of (i) the maturity date set forth
in the applicable Extension Amendment and (ii) the date of termination in whole
of the Extended Revolving Commitments in respect of such Extended Revolving
Tranche and the Letter of Credit Commitments pursuant to Section 2.06 or 9.02.
(bb)             Section 1.01 of the Credit Agreement is hereby further amended
by amending and restating the definition of “Term Loan” in its entirety as
follows:
“Term Loan” means the Tranche B Term Loans, the Tranche B-2 Term Loans, the
Tranche B-3 Term Loans, the Euro Tranche C-1 Term Loans, the Euro Tranche C-2
Term Loans, the New Term Loans and/or the Extended Term Loans, as the context
may require.
(cc)              Section 1.01 of the Credit Agreement is hereby further amended
by amending and restating the definition of “Term Loan Borrowing” in its
entirety as follows:
“Term Loan Borrowing” means a Borrowing comprised of Tranche B Term Loans,
Tranche B-2 Term Loans, Tranche B-3 Term Loans, Euro Tranche C-1 Term Loans,
Euro Tranche C-2 Term Loans or New Term Loans, as the context may require.
(dd)             Section 1.01 of the Credit Agreement is hereby further amended
by amending and restating the definition of “Term Loan Commitment” in its
entirety as follows:
“Term Loan Commitment” means a Tranche B Term Loan Commitment, a Tranche B-2
Term Loan Commitment, a Tranche B-3 Term Loan Commitment, a Euro Tranche C-1
Term Loan Commitment, a Euro Tranche C-2 Term Loan Commitment or a New Term Loan
Commitment, as the context may require.
(ee)              Section 1.01 of the Credit Agreement is hereby further amended
by amending and restating the definition of “Term Loan Lender” in its entirety
as follows:
“Term Loan Lender” means a Tranche B Term Loan Lender, a Tranche B-2 Term Loan
Lender, a Tranche B-3 Term Loan Lender, a Euro Tranche C-1 Term Loan Lender, a
Euro Tranche C-2 Term Loan Lender or a Lender in respect of a New Term Loan
Facility, as the context may require.
(ff)                Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating the definition of “Term Loan Maturity Date” in
its entirety as follows:
“Term Loan Maturity Date” means the Tranche B Maturity Date, Tranche B-2
Maturity Date, the Tranche B-3 Maturity Date, the Euro Tranche C-1 Maturity
Date, the Euro Tranche C-2
8

--------------------------------------------------------------------------------

Maturity Date, the New Term Loan Maturity Date or, with respect to any Extended
Term Loan, the maturity date set forth in the applicable Extension Amendment, as
the case may be.
(gg)             Section 1.01 of the Credit Agreement is hereby further amended
by amending and restating the definition of “Tranche” in its entirety as
follows:
“Tranche” means (a) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments are (1) Tranche B Term Loans or Tranche B Term
Loan Commitments, (2) Tranche B-2 Term Loans or Tranche B-2 Term Loan
Commitments, (3) Tranche B-3 Term Loans or Tranche B-3 Term Loan Commitments,
(4) Euro Tranche C-1 Term Loans or Euro Tranche C-1 Term Loan Commitments, (5)
Euro Tranche C-2 Term Loans or Euro Tranche C-2 Term Loan Commitments, (6) New
Term Loans with the same terms and conditions made on the same day and increased
from time to time or (7) Extended Term Loans (of the same Extension Series) and
(b) with respect to Revolving Credit Loans or commitments, refers to whether
such Revolving Credit Loans or commitments are (1) Initial Dollar Revolving
Credit Commitments or Initial Dollar Revolving Credit Loans, (2) Initial
Multicurrency Revolving Credit Commitments or Initial Multicurrency Revolving
Credit Loans, (3) Amendment No. 4 Extended Dollar Revolving Credit Commitments
or Amendment No. 4 Extended Dollar Revolving Credit Loans, (4) Amendment No. 4
Extended Multicurrency Revolving Credit Commitments or Amendment No. 4 Extended
Multicurrency Revolving Credit Loans or (5) Extended Revolving Loans or Extended
Revolving Credit Commitments (of the same Extension Series).
(hh)             Section 1.01 of the Credit Agreement is hereby amended by
amending and restating the definition of “US Borrower” in its entirety as
follows:
“US Borrower” means any Borrower that is treated as a United States person
within the meaning of Section 7701(a)(30) of the Code; provided that, for the
avoidance of doubt, neither NAIP nor MacDermid Funding LLC shall be treated as a
US Borrower.
(ii)                  Section 1.01 of the Credit Agreement is hereby further
amended by adding the following defined terms in alphabetical order:
“Alent” means Alent plc, a public limited company registered in England and
Wales.
“Alent Acquisition” means the acquisition by MacDermid Performance Acquisitions
Ltd., a private limited company registered in England and Wales and a
wholly-owned indirect Subsidiary of PSP, of all of the Equity Interests of Alent
pursuant to the terms and conditions of the Alent Scheme of Arrangement.
“Alent Scheme of Arrangement” means the court-sanctioned scheme of arrangement
which will be implemented under Part 26 of the U.K. Companies Act of 2006, as
amended, between Alent and the holders of the Equity Interests of Alent in
relation to the cancellation of the entire issued share capital of Alent and the
subsequent issue of new shares in Alent to MacDermid Performance Acquisitions
Ltd., a private limited company registered in England and Wales, as contemplated
by the Alent Scheme Circular.
“Alent Scheme Circular” means the circular to the shareholders of Alent issued
by Alent setting out in full the terms and conditions of the Alent Scheme of
Arrangement.
“Amendment No. 4” means that certain Amendment No. 4, dated as of December 3,
2015, by and among the Borrowers, the other Loan Parties party thereto, the
Administrative Agent, the Collateral Agent, the Lenders party thereto and the
other parties thereto.
9

--------------------------------------------------------------------------------

“Amendment No. 4 Extended Availability Period” means the period from and
including the Amendment No. 4 Funding Date to but excluding the earliest of (a)
the Amendment No. 4 Extended Revolving Credit Maturity Date, (b) the date of
termination of the Amendment No. 4 Extended Revolving Credit Commitments
pursuant to Section 2.06 and (c) the date of termination of the commitment of
each Amendment No. 4 Extended Revolving Lender to make Amendment No. 4 Extended
Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.
“Amendment No. 4 Extended Dollar Revolving Credit Borrowing” means a borrowing
consisting of simultaneous Amendment No. 4 Extended Dollar Revolving Credit
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Amendment No. 4 Extended Dollar
Revolving Lenders pursuant to Section 2.01.
“Amendment No. 4 Extended Dollar Revolving Credit Commitment” means, as to each
Amendment No. 4 Extended Dollar Revolving Lender, its obligation to (a) make
Amendment No. 4 Extended Dollar Revolving Credit Loans to the Revolving Credit
Borrowers pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Amendment No. 4 Extended Dollar
Revolving Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Amendment No. 4 Extended Dollar Revolving Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.
“Amendment No. 4 Extended Dollar Revolving Credit Facility” has the meaning
specified in the definition of “Facility”.
“Amendment No. 4 Extended Dollar Revolving Credit Loan” has the meaning
specified in Section 2.01.
“Amendment No. 4 Extended Dollar Revolving Lender” means, at any time, any
Lender that has an Amendment No. 4 Extended Dollar Revolving Credit Commitment
or an outstanding Amendment No. 4 Extended Dollar Revolving Credit Loan at such
time.
“Amendment No. 4 Extended Multicurrency Revolving Credit Borrowing” means a
borrowing consisting of simultaneous Amendment No. 4 Extended Multicurrency
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Amendment No. 4
Extended Multicurrency Revolving Lenders pursuant to Section 2.01.
“Amendment No. 4 Extended Multicurrency Revolving Credit Commitment” means, as
to each Amendment No. 4 Extended Multicurrency Revolving Lender, its obligation
to make Amendment No. 4 Extended Multicurrency Revolving Credit Loans to the
Revolving Credit Borrowers pursuant to Section 2.01, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Amendment No. 4 Extended Multicurrency Revolving Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Amendment No. 4
Extended Multicurrency Revolving Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Amendment No. 4 Extended Multicurrency Revolving Credit Facility” has the
meaning specified in the definition of “Facility”.
“Amendment No. 4 Extended Multicurrency Revolving Credit Loan” has the meaning
specified in Section 2.01.
10

--------------------------------------------------------------------------------

“Amendment No. 4 Extended Multicurrency Revolving Lender” means, at any time,
any Lender that has an Amendment No. 4 Extended Multicurrency Revolving Credit
Commitment or an outstanding Amendment No. 4 Extended Multicurrency Revolving
Credit Loan at such time.
“Amendment No. 4 Extended Revolving Credit Commitments” means the Amendment No.
4 Extended Dollar Revolving Credit Commitment and the Amendment No. 4 Extended
Multicurrency Revolving Credit Commitment.
“Amendment No. 4 Extended Revolving Credit Loans” means the Amendment No. 4
Extended Dollar Revolving Credit Loans and the Amendment No. 4 Extended
Multicurrency Revolving Credit Loans.
“Amendment No. 4 Extended Revolving Credit Maturity Date” means, with respect to
any Amendment No. 4 Extended Revolving Credit Loan, the earlier of (i) June 7,
2019 and (ii) (x) in the case of the Amendment No. 4 Extended Dollar Revolving
Credit Facility, the date of termination in whole of the Amendment No. 4
Extended Dollar Revolving Credit Commitments and the Letter of Credit
Commitments pursuant to Section 2.06 or 9.02 and (y) in the case of the
Amendment No. 4 Extended Multicurrency Revolving Credit Facility, the date of
termination in whole of the Amendment No. 4 Extended Multicurrency Revolving
Credit Commitments pursuant to Section 2.06 or 9.02.
“Amendment No. 4 Extended Revolving Lenders” means the Amendment No. 4 Extended
Dollar Revolving Lenders and the Amendment No. 4 Extended Multicurrency
Revolving Lenders.
“Amendment No. 4 Funding Date” has the meaning specified in Section 4 of
Amendment No. 4.
“Euro Tranche C-1 Funding Borrower” has the meaning set forth in Section
11.27(b).
“Euro Tranche C-1 Maturity Date” means June 7, 2020.
“Euro Tranche C-1 Obligation Aggregate Payments” has the meaning set forth in
Section 11.27(b).
“Euro Tranche C-1 Obligation Fair Share” has the meaning set forth in Section
11.27(b).
“Euro Tranche C-1 Obligation Fair Share Contribution Amount” has the meaning set
forth in Section 11.27(b).
“Euro Tranche C-1 Obligation Fair Share Shortfall” has the meaning set forth in
Section 11.27(b).
“Euro Tranche C-1 Repayment Date” has the meaning specified in Section 2.07.
“Euro Tranche C-1 Term Loan” has the meaning specified in Section 2.01.
“Euro Tranche C-1 Term Loan Borrowers” means BV Borrower and NAIP.
“Euro Tranche C-1 Term Loan Commitment” means, as to each Euro Tranche C-1 Term
Loan Lender, its obligation to make Euro Tranche C-1 Term Loans to the Euro
Tranche C-1 Term
11

--------------------------------------------------------------------------------

Loan Borrowers (i) pursuant to Amendment No. 2 on the Amendment No. 2 Funding
Date in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on its signature page thereto under the caption
“Euro Tranche Term Loan Commitment”, (ii) pursuant to Amendment No. 3 on the
Amendment No. 3 Funding Date in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on its signature page thereto under
the caption “Euro Tranche Term Loan Commitment”, (iii) in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto and (iv)
pursuant to Section 2.14 in an aggregate principal amount at any one time
outstanding not to exceed the amount agreed to by such Lender in compliance with
Section 2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Euro Tranche C-1 Term
Loan Commitments on the Amendment No. 3 Funding Date was €287,487,500.
“Euro Tranche C-1 Term Loan Facility” has the meaning specified in the
definition of “Facility”.
“Euro Tranche C-1 Term Loan Lender” means, at any time, any Lender that has a
Euro Tranche C-1 Term Loan Commitment or an outstanding Euro Tranche C-1 Term
Loan at such time.
“Euro Tranche C-2 Funding Borrower” has the meaning set forth in Section
11.28(b).
“Euro Tranche C-2 Maturity Date” means June 7, 2020.
“Euro Tranche C-2 Obligation Aggregate Payments” has the meaning set forth in
Section 11.28(b).
“Euro Tranche C-2 Obligation Fair Share” has the meaning set forth in Section
11.28(b).
“Euro Tranche C-2 Obligation Fair Share Contribution Amount” has the meaning set
forth in Section 11.28(b).
“Euro Tranche C-2 Obligation Fair Share Shortfall” has the meaning set forth in
Section 11.28(b).
“Euro Tranche C-2 Repayment Date” has the meaning specified in Section 2.07.
“Euro Tranche C-2 Term Loan” has the meaning specified in Section 2.01.
“Euro Tranche C-2 Term Loan Borrowers” means MEH BV and MacDermid Funding.
“Euro Tranche C-2 Term Loan Commitment” means, as to each Euro Tranche C-2 Term
Loan Lender, its obligation to make Euro Tranche C-2 Term Loans to the Euro
Tranche C-2 Term Loan Borrowers (i) pursuant to Amendment No. 4 on the Amendment
No. 4 Funding Date in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on its signature page thereto under the
caption “Euro Tranche C-2 Term Loan Commitment”, (ii) in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto and (iii)
pursuant to Section 2.14 in an aggregate principal amount at any one time
outstanding not to exceed the amount agreed to by such Lender in compliance with
Section 2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Euro Tranche C-2 Term
Loan Commitments on the Amendment No. 4 Funding Date is €300,000,000.
12

--------------------------------------------------------------------------------

“Euro Tranche C-2 Term Loan Facility” has the meaning specified in the
definition of “Facility”.
“Euro Tranche C-2 Term Loan Lender” means, at any time, any Lender that has a
Euro Tranche C-2 Term Loan Commitment or an outstanding Euro Tranche C-2 Term
Loan at such time.
“Initial Availability Period” means the period from and including the Closing
Date to but excluding the earliest of (a) the Initial Revolving Credit Maturity
Date, (b) the date of termination of the Initial Revolving Credit Commitments
pursuant to Section 2.06 and (c) the date of termination of the commitment of
each Initial Revolving Credit Lender to make Initial Revolving Credit Loans and
of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02.
“Initial Dollar Revolving Credit Commitment” means, as to each Initial Dollar
Revolving Lender, its obligation to (a) make Initial Dollar Revolving Credit
Loans to the Revolving Credit Borrowers pursuant to Section 2.01 and (b)
purchase participations in L/C Obligations, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Initial Dollar Revolving Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Initial Dollar Revolving Credit Facility” has the meaning specified in the
definition of “Facility”.
“Initial Dollar Revolving Lender” means, at any time, any Lender that has an
Initial Dollar Revolving Credit Commitment or an outstanding Initial Dollar
Revolving Credit Loan at such time.
“Initial Multicurrency Revolving Credit Commitment” means, as to each Initial
Multicurrency Revolving Lender, its obligation to make Initial Multicurrency
Revolving Credit Loans to the Revolving Credit Borrowers pursuant to Section
2.01, in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Initial Multicurrency Revolving Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Initial Multicurrency Revolving Credit Facility” has the meaning specified in
the definition of “Facility”.
“Initial Multicurrency Revolving Lender” means, at any time, any Lender that has
an Initial Multicurrency Revolving Credit Commitment or an outstanding Initial
Multicurrency Revolving Credit Loan at such time.
“Initial Revolving Credit Commitments” means the Initial Dollar Revolving Credit
Commitments and the Initial Multicurrency Revolving Credit Commitments, as the
context may require.
“Initial Revolving Credit Lenders” means the Initial Dollar Revolving Lenders
and the Initial Multicurrency Revolving Lenders, as the context may require.
“Initial Revolving Credit Loans” means the Initial Dollar Revolving Credit Loans
and the Initial Multicurrency Revolving Credit Loans, as the context may
require.
13

--------------------------------------------------------------------------------

“Initial Revolving Credit Maturity Date” means, with respect to any Initial
Revolving Credit Loan, the earlier of (i) June 7, 2018 and (ii) (x) in the case
of the Initial Dollar Revolving Credit Facility, the date of termination in
whole of the Initial Dollar Revolving Credit Commitments and the Letter of
Credit Commitments pursuant to Section 2.06 or 9.02 and (y) in the case of the
Initial Multicurrency Revolving Credit Facility, the date of termination in
whole of the Initial Multicurrency Revolving Credit Commitments pursuant to
Section 2.06 or 9.02.
“MacDermid Funding” means MacDermid Funding LLC, a Delaware limited liability
company.
“MEH BV” means MacDermid European Holdings B.V., a company organized under the
laws of the Netherlands having its official seat in Etten-Leur and registered
with the Dutch trade register under number 20086929.
“Pro Rata Amendment No. 4 Extended Dollar Share” means, with respect to each
Amendment No. 4 Extended Dollar Revolving Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Amendment No. 4 Extended Dollar
Revolving Credit Commitment of such Amendment No. 4 Extended Dollar Revolving
Lender at such time and the denominator of which is the aggregate amount of the
Amendment No. 4 Extended Dollar Revolving Credit Commitments at such time;
provided that if the commitment of each Amendment No. 4 Extended Dollar
Revolving Lender to make Amendment No. 4 Extended Dollar Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, then the Pro Rata Amendment No. 4 Extended Dollar
Share of each Amendment No. 4 Extended Dollar Revolving Lender shall be
determined based on the Pro Rata Amendment No. 4 Extended Dollar Share of such
Amendment No. 4 Extended Dollar Revolving Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Amendment No. 4 Extended Dollar Share
of each Amendment No. 4 Extended Dollar Revolving Lender is set forth opposite
the name of such Amendment No. 4 Extended Dollar Revolving Lender on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Amendment No. 4
Extended Dollar Revolving Lender becomes a party hereto, as applicable.
“Pro Rata Euro Tranche C-1 Share” means, with respect to each Euro Tranche C-1
Term Loan Lender at any time, a percentage (carried out to the ninth decimal
place) of the principal amount of the Euro Tranche C-1 Term Loan funded by such
Euro Tranche C-1 Term Loan Lender.  The initial Pro Rata Euro Tranche C-1 Share
of each Euro Tranche C-1 Term Loan Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Euro Tranche C-1 Term Loan Lender becomes a party hereto, as applicable.
“Pro Rata Euro Tranche C-2 Share” means, with respect to each Euro Tranche C-2
Term Loan Lender at any time, a percentage (carried out to the ninth decimal
place) of the principal amount of the Euro Tranche C-2 Term Loan funded by such
Euro Tranche C-2 Term Loan Lender.  The initial Pro Rata Euro Tranche C-2 Share
of each Euro Tranche C-2 Term Loan Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Euro Tranche C-2 Term Loan Lender becomes a party hereto, as applicable.
“Pro Rata Tranche B-3 Share” means, with respect to each Tranche B-3 Term Loan
Lender at any time, a percentage (carried out to the ninth decimal place) of the
principal amount of the Tranche B-3 Term Loan funded by such Tranche B-3 Term
Loan Lender.  The initial Pro Rata Tranche B-3 Share of each Tranche B-3 Term
Loan Lender is set forth opposite the name of such Lender on
14

--------------------------------------------------------------------------------

Schedule 2.01 or in the Assignment and Assumption pursuant to which such Tranche
B-3 Term Loan Lender becomes a party hereto, as applicable.
“Tranche B-3 Maturity Date” means June 7, 2020.
“Tranche B-3 Repayment Date” has the meaning specified in Section 2.07.
“Tranche B-3 Term Loan” has the meaning specified in Section 2.01.
“Tranche B-3 Term Loan Borrowers” means PSP and MacDermid.
“Tranche B-3 Term Loan Commitment” means, as to each Tranche B-3 Term Loan
Lender, its obligation to make Tranche B-3 Term Loans to the Tranche B-3 Term
Loan Borrowers (i) pursuant to Section 2.01 in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Tranche B-3 Term Loan Lender’s name on Schedule 2.01 under the caption “Tranche
B-3 Term Loan Commitment”, (ii) in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, and (iii) pursuant to Section 2.14 in
an aggregate principal amount at any one time outstanding not to exceed the
amount agreed to by such Tranche B-3 Term Loan Lender in compliance with Section
2.14, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  The aggregate amount of Tranche B-3 Term Loan
Commitments on the Amendment No. 4 Funding Date is $1,045,000,000.
“Tranche B-3 Term Loan Facility” has the meaning specified in the definition of
“Facility”.
“Tranche B-3 Term Loan Lender” means, at any time, any Lender that has a Tranche
B-3 Term Loan Commitment or an outstanding Tranche B-3 Term Loan at such time.
(jj)                 Section 1.01 of the Credit Agreement is hereby further
amended by deleting the following defined terms in their entirety:  “Euro
Funding Borrower”, “Euro Obligation Aggregate Payments”, “Euro Obligation Fair
Share”, “Euro Obligation Fair Share Contribution Amount”, “Euro Obligation Fair
Share Shortfall”, “Euro Tranche Maturity Date”, “Euro Tranche Repayment Date”
and “Pro Rata Euro Tranche Share”.
(kk)              Section 2.01 of the Credit Agreement is hereby amended by
amending and restating such section in its entirety as follows:
“2.01            The Loans.  Subject to the terms and conditions set forth
herein, (i) each Tranche B Term Loan Lender severally agrees to make term loans
(each such loan, a “Tranche B Term Loan”) to any Tranche B Term Loan Borrower on
the Closing Date in Dollars in an aggregate amount of up to such Tranche B Term
Loan Lender’s Tranche B Term Loan Commitment, (ii) each Tranche B-2 Term Loan
Lender severally agrees to make term loans (each such loan, a “Tranche B-2 Term
Loan”) to any Tranche B-2 Term Loan Borrower on the Amendment No. 3 Funding Date
in Dollars in an aggregate amount of up to such Tranche B-2 Term Loan Lender’s
Tranche B-2 Term Loan Commitment, (iii) each Tranche B-3 Term Loan Lender
severally agrees to make term loans (each such loan, a “Tranche B-3 Term Loan”)
to any Tranche B-3 Term Loan Borrower on the Amendment No. 4 Funding Date in
Dollars in an aggregate amount of up to such Tranche B-3 Term Loan Lender’s
Tranche B-3 Term Loan Commitment, (iv) each Euro Tranche C-1 Term Loan Lender
severally agrees to make term loans (each such loan, a “Euro Tranche C-1 Term
Loan”) to any Euro Tranche C-1 Term Loan Borrower on the Amendment No. 2 Funding
Date and the Amendment No. 3 Funding Date, as applicable, in Euros in an
15

--------------------------------------------------------------------------------

aggregate amount of up to such Euro Tranche C-1 Term Loan Lender’s Euro Tranche
C-1 Term Loan Commitment and (v) each Euro Tranche C-2 Term Loan Lender
severally agrees to make term loans (each such loan, a “Euro Tranche C-2 Term
Loan”) to any Euro Tranche C-2 Term Loan Borrower on the Amendment No. 4 Funding
Date in Euros in an aggregate amount of up to such Euro Tranche C-2 Term Loan
Lender’s Euro Tranche C-2 Term Loan Commitment.  Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.  Tranche B Term Loans, Tranche B-2
Term Loans and Tranche B-3 Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. Subject to the terms and conditions set
forth herein, (i) each Initial Dollar Revolving Lender severally agrees to make
revolving loans (each such loan, an “Initial Dollar Revolving Credit Loan”) in
Dollars to each Revolving Credit Borrower from time to time, on any Business Day
during the Initial Availability Period, in an aggregate amount of up to, at any
time outstanding, the amount of such Lender’s Initial Dollar Revolving Credit
Commitment, (ii) each Initial Multicurrency Revolving Lender severally agrees to
make revolving loans (each such loan, an “Initial Multicurrency Revolving Credit
Loan”) in Dollars or an Alternative Currency to each Revolving Credit Borrower
from time to time, on any Business Day during the Initial Availability Period,
in an aggregate amount of up to, at any time outstanding, the amount of such
Lender’s Initial Multicurrency Revolving Credit Commitment, (iii) each Amendment
No. 4 Extended Dollar Revolving Lender severally agrees to make revolving loans
(each such loan, an “Amendment No. 4 Extended Dollar Revolving Credit Loan”) in
Dollars to each Revolving Credit Borrower from time to time, on any Business Day
during the Amendment No. 4 Extended Availability Period, in an aggregate amount
of up to, at any time outstanding, the amount of such Lender’s Amendment No. 4
Extended Dollar Revolving Credit Commitment and (iv) each Amendment No. 4
Extended Multicurrency Revolving Lender severally agrees to make revolving loans
(each such loan, an “Amendment No. 4 Extended Multicurrency Revolving Credit
Loan”) in Dollars or an Alternative Currency to each Revolving Credit Borrower
from time to time, on any Business Day during the Amendment No. 4 Extended
Availability Period, in an aggregate amount of up to, at any time outstanding,
the amount of such Lender’s Amendment No. 4 Extended Multicurrency Revolving
Credit Commitment; provided, further, however, that (1) after giving effect to
any Dollar Revolving Credit Borrowing, (i) the aggregate Outstanding Amount of
all Dollar Revolving Credit Loans and L/C Obligations shall not exceed the
Aggregate Dollar Revolving Credit Commitments and (ii) the aggregate Outstanding
Amount of the Dollar Revolving Credit Loans of any Dollar Revolving Lender plus
such Dollar Revolving Lender’s Pro Rata Dollar Share of an amount equal to the
aggregate Outstanding Amount of all L/C Obligations shall not exceed such Dollar
Revolving Lender’s Dollar Revolving Credit Commitment, (2) after giving effect
to any Multicurrency Revolving Credit Borrowing, (i) the aggregate Outstanding
Amount of all Multicurrency Revolving Credit Loans shall not exceed the
Aggregate Multicurrency Revolving Credit Commitments and (ii) the aggregate
Outstanding Amount of the Multicurrency Revolving Credit Loans of any
Multicurrency Revolving Lender shall not exceed such Multicurrency Revolving
Lender’s Multicurrency Revolving Credit Commitment, (3) after giving effect to
any Revolving Credit Borrowing, the Total Outstandings shall not exceed the
Total Revolving Credit Commitments and (4) the aggregate principal amount of New
Dollar Revolving Credit Loans and New Multicurrency Revolving Credit Loans made
on the Amendment No. 4 Funding Date shall not exceed $120,000,000.  Within the
limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Revolving Credit Borrowers may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01. Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein.  Each Dollar Revolving Credit Borrowing (including
any deemed Dollar Revolving Credit Borrowings made pursuant to Section 2.03)
shall be allocated pro rata among the outstanding Tranches of Dollar Revolving
Credit Commitments and each Multicurrency Revolving Credit Borrowing shall be
allocated pro rata among the outstanding Tranches of
16

--------------------------------------------------------------------------------

Multicurrency Revolving Credit Commitments.  For the avoidance of doubt, prior
to the Initial Revolving Credit Maturity Date, (x) all borrowings of Dollar
Revolving Credit Loans under this Section 2.01 shall be made pro rata between
the Initial Dollar Revolving Credit Facility and the Amendment No. 4 Extended
Dollar Revolving Credit Facility in proportion to the respective Dollar
Revolving Credit Commitments under each such Dollar Revolving Credit Facility
and (y) all borrowings of Multicurrency Revolving Credit Loans under this
Section 2.01 shall be made pro rata between the Initial Multicurrency Revolving
Credit Facility and the Amendment No. 4 Extended Revolving Credit Facility in
proportion to the respective Multicurrency Revolving Credit Commitments under
each such Multicurrency Revolving Credit Facility.  For the avoidance of doubt,
any Multicurrency Revolving Credit Loans denominated in an Alternative Currency
shall only be permitted to be borrowed as Eurocurrency Rate Loans.”
(ll)                 Schedule 2.01 to the Credit Agreement is hereby amended and
restated in its entirety in the form attached hereto as Exhibit A.
(mm)           Section 2.02(a)(1) of the Credit Agreement is hereby amended by
replacing the words “Tranche B Term Loans or Tranche B-2 Term Loans” with the
words “Term Loans”.
(nn)              Section 2.02(c) of the Credit Agreement is hereby amended by
adding “, Tranche B-3 Repayment Date, Euro Tranche C-1 Repayment Date, Euro
Tranche C-2 Repayment Date” after the words “Tranche B-2 Repayment Date”.
(oo)             Section 2.02 of the Credit Agreement is hereby further amended
by adding the following Section 2.02(g) in its entirety:
“(g)            Notwithstanding anything to the contrary in this Agreement, on
the Amendment No. 4 Funding Date, (x) immediately prior to the conversion of any
Initial Revolving Credit Loans into Amendment No. 4 Extended Revolving Loans,
the Borrowers shall have been deemed to have prepaid in full all Dollar
Revolving Credit Loans and Multicurrency Revolving Credit Loans then outstanding
and (y) immediately after such deemed prepayment pursuant to clause (x), the
conversion of such Initial Revolving Credit Loans into Amendment No. 4 Extended
Revolving Credit Loans shall be deemed to be effective and the Borrowers shall
be deemed to have made a Borrowing of Dollar Revolving Credit Loans pro rata
between the Initial Dollar Revolving Credit Facility and the Amendment No. 4
Extended Dollar Revolving Credit Facility in proportion to the respective Dollar
Revolving Credit Commitments under each such Dollar Revolving Credit Facility
and a Borrowing of Multicurrency Revolving Credit Loans pro rata between the
Initial Multicurrency Revolving Credit Facility and the Amendment No. 4 Extended
Multicurrency Revolving Credit Facility in proportion to the respective
Multicurrency Revolving Credit Commitments under each such Multicurrency
Revolving Credit Facility, in each case, in an amount equal to the respective
amounts of Dollar Revolving Credit Loans and Multicurrency Revolving Credit
Loans outstanding immediately prior to such deemed prepayment pursuant to clause
(x).  No conversion of outstanding Initial Revolving Credit Loans into Amendment
No. 4 Extended Revolving Credit Loans shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement that would result in the
application or operation of the provisions of Section 2.05(b).”
(pp)             Section 2.03(a)(i) of the Credit Agreement is hereby amended by
amending and restating the first sentence thereof in its entirety as follows:
“Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to
17

--------------------------------------------------------------------------------

time on any Business Day during the period from the Closing Date until 30 days
prior to the Amendment No. 4 Extended Revolving Credit Maturity Date (or, if
such day is not a Business Day, the next preceding Business Day), to issue
Letters of Credit denominated in Dollars for the account of each Revolving
Credit Borrower, and to amend or renew Letters of Credit previously issued by
it, in accordance with Section 2.03(b), and (2) to honor drafts under the
Letters of Credit; and (B) the Initial Dollar Revolving Lenders and the
Amendment No. 4 Extended Dollar Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of each Revolving Credit Borrower or
any of its Wholly-Owned Consolidated Subsidiaries on a pro rata basis in
accordance with their respective Pro Rata Dollar Share of the Aggregate Dollar
Revolving Credit Commitments (including both the Initial Dollar Revolving Credit
Commitments and the Amendment No. 4 Extended Dollar Revolving Credit
Commitments) (provided that any Letter of Credit issued for the benefit of any
such Restricted Subsidiary that is not a Borrower shall be issued naming a
Borrower as the account party on any such Letter of Credit but such Letter of
Credit may contain a statement that it is being issued for the benefit of such
Restricted Subsidiary); provided that, on the Initial Revolving Credit Maturity
Date, the aggregate amount of participations in any then issued and outstanding
Letters of Credit held by the Initial Dollar Revolving Lenders will
automatically be reallocated among the Amendment No. 4 Extended Dollar Revolving
Lenders pro rata in accordance with such Amendment No. 4 Extended Dollar
Revolving Lenders’ respective Pro Rata Amendment No. 4 Extended Dollar Shares,
but only to the extent that such reallocation does not cause the aggregate
Outstanding Amount of the Amendment No. 4 Extended Dollar Revolving Credit Loans
of any Amendment No. 4 Extended Dollar Revolving Lender plus such Amendment No.
4 Extended Dollar Revolving Lender’s Pro Rata Amendment No. 4 Extended Dollar
Share of the Outstanding Amount of all L/C Obligations to exceed such Amendment
No. 4 Extended Dollar Revolving Lender’s Amendment No. 4 Extended Dollar
Revolving Credit Commitment after giving effect to any borrowing or repayment of
any Dollar Revolving Credit Loan, any L/C Credit Extension and the expiration of
any Letter of Credit on the Initial Revolving Credit Maturity Date; provided,
further, that the L/C Issuer shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Dollar Revolving Lender
shall be obligated to participate in any Letter of Credit if as of the date of
such L/C Credit Extension, (w) the aggregate Outstanding Amount of all Dollar
Revolving Credit Loans and L/C Obligations would exceed the Aggregate Dollar
Revolving Credit Commitments, (x) the aggregate Outstanding Amount of the Dollar
Revolving Credit Loans of any Dollar Revolving Lender plus such Dollar Revolving
Lender’s Pro Rata Dollar Share of the Outstanding Amount of all L/C Obligations
would exceed such Dollar Revolving Lender’s Dollar Revolving Credit Commitment,
(y) the Total Outstandings would exceed the Total Revolving Credit Commitments,
or (z) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit.”
(qq)             Section 2.03(a)(i) of the Credit Agreement is hereby further
amended by adding the following sentence at the end of such section:
“On the Amendment No. 4 Funding Date, participations in any issued and
outstanding Letters of Credit shall be reallocated so that, after giving effect
thereto, the Initial Dollar Revolving Lenders and the Amendment No. 4 Extended
Revolving Lenders shall share ratably in such participations in accordance with
their Pro Rata Dollar Share of the Aggregate Dollar Revolving Credit Commitments
(including both the Initial Dollar Revolving Credit Commitments and the
Amendment No. 4 Extended Dollar Revolving Credit Commitments).”
(rr)                Section 2.05(a)(i) of the Credit Agreement is hereby amended
by amending and restating the third sentence thereof in its entirety as follows:
18

--------------------------------------------------------------------------------

“The Administrative Agent will promptly notify each Lender of its receipt of
each such notice and of the amount of such Lender’s Pro Rata Share of such
prepayment.”
(ss)              Section 2.05(a)(iii) of the Credit Agreement is hereby amended
by adding the following sentence at the end of such section:
“Optional prepayments of Dollar Revolving Credit Loans shall be made on a pro
rata basis among the outstanding Tranches of Dollar Revolving Credit Loans and
optional prepayments of Multicurrency Revolving Credit Loans shall be made on a
pro rata basis among the outstanding Tranches of Multicurrency Revolving Credit
Loans.”
(tt)                 Section 2.05(b)(i) of the Credit Agreement is hereby
amended by adding the following sentence at the end of such section:
“Mandatory prepayments of Dollar Revolving Credit Loans shall be made on a pro
rata basis among the outstanding Tranches of Dollar Revolving Credit Loans and
mandatory prepayments of Multicurrency Revolving Credit Loans shall be made on a
pro rata basis among the outstanding Tranches of Multicurrency Revolving Credit
Loans.”
(uu)              Section 2.05(b)(vii) of the Credit Agreement is hereby amended
by amending and restating clause second of such section in its entirety as
follows:
“second, at any time when there shall be no Term Loans outstanding, to prepay
outstanding Revolving Credit Loans on a pro rata basis among the relevant
Tranches of Revolving Credit Loans to the full extent thereof (and the
corresponding accrued and unpaid interest and fees on the principal amount of
Revolving Credit Loans so prepaid), with no corresponding reduction of the
Revolving Credit Commitments; and”
(vv)             Section 2.05(a)(iv) of the Credit Agreement is hereby amended
by (i) replacing the words “Amendment No. 3 Funding Date” with the words
“Amendment No. 4 Funding Date” in each place therein and (ii) replacing the
words “Term Loans” with the words “Tranche B-3 Term Loans or Euro Tranche C-2
Term Loans” in each place therein.
(ww)            Section 2.06(a) of the Credit Agreement is hereby amended by
adding the following sentence at the end of such section:
“Optional reductions of the unused Dollar Revolving Credit Commitments shall be
made on a pro rata basis among the outstanding Tranches of Dollar Revolving
Credit Commitments and optional reductions of the unused Multicurrency Revolving
Credit Commitments shall be made on a pro rata basis among the outstanding
Tranches of Multicurrency Revolving Credit Commitments.”
(xx)               Section 2.06(b)(i) of the Credit Agreement is hereby amended
by amending and restating such section in its entirety as follows:
“(i)            Unless previously terminated in accordance with the terms
hereof, (i) the Tranche B Term Loan Commitments shall automatically terminate at
5:00 p.m. on the Closing Date, (ii) the Tranche B-2 Term Loan Commitments shall
automatically terminate at 5:00 p.m. on the Amendment No. 3 Funding Date, (iii)
the Tranche B-3 Term Loan Commitments shall automatically terminate at 5:00 p.m.
on the Amendment No. 4 Funding Date, (iv) the Euro Tranche C-1 Term Loan
Commitments made pursuant to clause (i) of the definition thereof shall
19

--------------------------------------------------------------------------------

automatically terminate at 5:00 p.m. on the Amendment No. 2 Funding Date, (v)
the Euro Tranche C-1 Term Loan Commitments made pursuant to clause (ii) of the
definition thereof shall automatically terminate at 5:00 p.m. on the Amendment
No. 3 Funding Date, (vi) the Euro Tranche C-2 Term Loan Commitments shall
automatically terminate at 5:00 p.m. on the Amendment No. 4 Funding Date, (vii)
the Initial Revolving Credit Commitments shall automatically terminate on the
Initial Revolving Credit Maturity Date, (viii) the Amendment No. 4 Extended
Revolving Credit Commitments and the Letter of Credit Commitment shall
automatically terminate on the Amendment No. 4 Extended Revolving Credit
Maturity Date and (ix) the Commitments in respect of any Tranche of New Term
Loans shall automatically terminate on the maturity date set forth in the
applicable Incremental Amendment or other document reasonably satisfactory to
the Administrative Agent, the applicable Borrower(s) and such New Term Loan
Lenders.”
(yy)             Section 2.06(c) of the Credit Agreement is hereby amended by
amending and restating such section in its entirety as follows:
“(c)            Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the unused portions of the Letter of Credit Sublimit, the unused
Dollar Revolving Credit Commitments, the unused Multicurrency Revolving Credit
Commitments, the unused Tranche B Term Loan Commitments, the unused Tranche B-2
Term Loan Commitments, the unused Tranche B-3 Term Loan Commitments, the unused
Euro Tranche C-1 Term Loan Commitments or the unused Euro Tranche C-2 Term Loan
Commitments under this Section 2.06.  Upon any reduction of unused Dollar
Revolving Credit Commitments, unused Multicurrency Revolving Credit Commitments,
unused Tranche B Term Loan Commitments, unused Tranche B-2 Term Loan
Commitments, unused Tranche B-3 Term Loan Commitments, unused Euro Tranche C-1
Term Loan Commitments or unused Euro Tranche C-2 Term Loan Commitments, the
Dollar Revolving Credit Commitments, Multicurrency Revolving Credit Commitments,
Tranche B Term Loan Commitments, Tranche B-2 Term Loan Commitments, Tranche B-3
Term Loan Commitments, Euro Tranche C-1 Term Loan Commitments or Euro Tranche
C-2 Term Loan Commitments, as applicable, of each Lender shall be reduced by
such Lender’s Pro Rata Share of the amount by which the applicable Facility is
reduced.  Optional reductions of the unused Dollar Revolving Credit Commitments
shall be made on a pro rata basis among the outstanding Tranches of Dollar
Revolving Credit Commitments and optional reductions of the unused Multicurrency
Revolving Credit Commitments shall be made on a pro rata basis among the
outstanding Tranches of Multicurrency Revolving Credit Commitments.  All
Commitment Fees accrued until the effective date of any termination of the Total
Revolving Credit Commitments shall be paid on the effective date of such
termination.”
(zz)               Section 2.07(a) of the Credit Agreement is hereby amended by
amending and restating Section 2.07(a)(ii) in its entirety as follows:
“(ii)            Euro Tranche C-1 Term Loans.  On each date set forth below, or
if any such date is not a Business Day, on the next preceding Business Day (each
such date being called a “Euro Tranche C-1 Repayment Date”), the Euro Tranche
C-1 Term Loan Borrowers shall pay to the Administrative Agent, for the account
of the Euro Tranche C-1 Term Loan Lenders, a principal amount of the Euro
Tranche C-1 Term Loans (as adjusted from time to time pursuant to Sections 2.05
and 2.06(b)) equal to the amount set forth below for such date:
20

--------------------------------------------------------------------------------

Euro Tranche C-1
Repayment Date
Amount
December 31, 2015
€720,520.05
March 31, 2016
€720,520.05
June 30, 2016
€720,520.05
September 30, 2016
€720,520.05
December 31, 2016
€720,520.05
March 31, 2017
€720,520.05
June 30, 2017
€720,520.05
September 30, 2017
€720,520.05
December 31, 2017
€720,520.05
March 31, 2018
€720,520.05
June 30, 2018
€720,520.05
September 30, 2018
€720,520.05
December 31, 2018
€720,520.05
March 31, 2019
€720,520.05
June 30, 2019
€720,520.05
September 30, 2019
€720,520.05
December 31, 2019
€720,520.05
March 31, 2020
€720,520.05
Euro Tranche C-1 Maturity Date
Remainder

 
To the extent not previously paid, all Euro Tranche C-1 Term Loans shall be due
and payable on the Euro Tranche C-1 Maturity Date, together with accrued and
unpaid interest and fees on the principal amount to be paid up to but excluding
the date of payment.  All repayments pursuant to this Section 2.07(a) shall be
subject to Section 3.05, but shall otherwise be without premium or penalty.”
(aaa)            Section 2.07(a) of the Credit Agreement is hereby further
amended by adding the following Section 2.07(a)(iv) and Section 2.07(a)(v) in
their entirety:
“(iv)            Tranche B-3 Term Loans.  On each date set forth below, or if
any such date is not a Business Day, on the next preceding Business Day (each
such date being called a “Tranche B-3 Repayment Date”), the Tranche B-3 Term
Loan Borrowers shall pay to the Administrative Agent, for the account of the
Tranche B-3 Term Loan Lenders, a principal amount of the Tranche B-3 Term Loans
(as adjusted from time to time pursuant to Sections 2.05 and 2.06(b)) equal to
the amount set forth below for such date:
Tranche B-3
Repayment Date
Amount
December 31, 2015
$2,612,500
March 31, 2016
$2,612,500
June 30, 2016
$2,612,500
September 30, 2016
$2,612,500
December 31, 2016
$2,612,500
March 31, 2017
$2,612,500
June 30, 2017
$2,612,500
September 30, 2017
$2,612,500
December 31, 2017
$2,612,500

 
21

--------------------------------------------------------------------------------



Tranche B-3
Repayment Date
Amount
March 31, 2018
$2,612,500
June 30, 2018
$2,612,500
September 30, 2018
$2,612,500
December 31, 2018
$2,612,500
March 31, 2019
$2,612,500
June 30, 2019
$2,612,500
September 30, 2019
$2,612,500
December 31, 2019
$2,612,500
March 31, 2020
$2,612,500
Tranche B-3 Maturity Date
Remainder

 
To the extent not previously paid, prepaid, refinanced, substituted or replaced,
all Tranche B-3 Term Loans shall be due and payable on the Tranche B-3 Maturity
Date, together with accrued and unpaid interest and fees on the principal amount
to be paid up to but excluding the date of payment.  All repayments pursuant to
this Section 2.07(a) shall be subject to Section 3.05, but shall otherwise be
without premium or penalty.”
“(v)                Euro Tranche C-2 Term Loans.  On each date set forth below,
or if any such date is not a Business Day, on the next preceding Business Day
(each such date being called a “Euro Tranche C-2 Repayment Date”), the Euro
Tranche C-2 Term Loan Borrowers shall pay to the Administrative Agent, for the
account of the Euro Tranche C-2 Term Loan Lenders, a principal amount of the
Euro Tranche C-2 Term Loans (as adjusted from time to time pursuant to Sections
2.05 and 2.06(b)) equal to the amount set forth below for such date:
Euro Tranche C-2
Repayment Date
Amount
December 31, 2015
€750,000
March 31, 2016
€750,000
June 30, 2016
€750,000
September 30, 2016
€750,000
December 31, 2016
€750,000
March 31, 2017
€750,000
June 30, 2017
€750,000
September 30, 2017
€750,000
December 31, 2017
€750,000
March 31, 2018
€750,000
June 30, 2018
€750,000
September 30, 2018
€750,000
December 31, 2018
€750,000
March 31, 2019
€750,000
June 30, 2019
€750,000
September 30, 2019
€750,000
December 31, 2019
€750,000

 
22

--------------------------------------------------------------------------------

Euro Tranche C-2
Repayment Date
Amount
March 31, 2020
€750,000
Euro Tranche C-2 Maturity Date
Remainder

 
To the extent not previously paid, prepaid, refinanced, substituted or replaced,
all Euro Tranche C-2 Term Loans shall be due and payable on the Euro Tranche C-2
Maturity Date, together with accrued and unpaid interest and fees on the
principal amount to be paid up to but excluding the date of payment.  All
repayments pursuant to this Section 2.07(a) shall be subject to Section 3.05,
but shall otherwise be without premium or penalty.”
(bbb)          Section 2.07(c) of the Credit Agreement is hereby amended by
adding the word “applicable” before the words “Revolving Credit Maturity Date”
in each place therein.
(ccc)           Section 2.09(a) of the Credit Agreement is hereby amended by (i)
adding the word “applicable” before the words “Revolving Credit Maturity Date”
in each place therein and (ii) adding the word “applicable” before the words
“Availability Period” in each place therein.
(ddd)          Section 2.12(a) of the Credit Agreement is hereby amended by
amending and restating the third sentence thereof in its entirety as follows:
“The Administrative Agent will promptly distribute to each Lender its Pro Rata
Share (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.”
(eee)            Section 2.14(d) of the Credit Agreement is hereby amended by
replacing the words “or Tranche B-2 Term Loans” with the words “, Tranche B-2
Term Loans, Tranche B-3 Term Loans, Euro Tranche C-1 Term Loans or Euro Tranche
C-2 Term Loans” in each place therein.
(fff)               Section 2.14(e) of the Credit Agreement is hereby amended by
amending and restating the first sentence thereof in its entirety as follows:
“Each of the parties hereto hereby agrees that the Administrative Agent may take
any and all action as may be reasonably necessary to ensure that all Incremental
Loans that are to be additional Tranche B Term Loans, Tranche B-2 Term Loans,
Tranche B-3 Term Loans, Euro Tranche C-1 Term Loans, Euro Tranche C-2 Term
Loans, Multicurrency Revolving Credit Loans or Dollar Revolving Credit Loans, as
applicable, and when originally made, are included in each Borrowing of
outstanding Tranche B Term Loans, Tranche B-2 Term Loans, Tranche B-3 Term
Loans, Euro Tranche C-1 Term Loans, Euro Tranche C-2 Term Loans, Multicurrency
Revolving Credit Loans or Dollar Revolving Credit Loans, as applicable, on a pro
rata basis.”
(ggg)          Section 2.14(e) of the Credit Agreement is hereby further amended
by amending and restating the final sentence thereof in its entirety as follows:
“In addition, to the extent any Incremental Term Loans are to be additional
Tranche B Term Loans, Tranche B-2 Term Loans, Tranche B-3 Term Loans, Euro
Tranche C-1 Term Loans or Euro Tranche C-2 Term Loans, the applicable scheduled
amortization payments under Section 2.07 required to be made after the making of
such Incremental Term Loans shall be ratably increased by the aggregate
principal amount of such Incremental Term Loans.”
23

--------------------------------------------------------------------------------

(hhh)          Section 2.16(a) of the Credit Agreement is hereby amended by
amending and restating the proviso at the end of the third to last sentence
thereof in its entirety as follows:
“provided that, notwithstanding anything to the contrary in this Section 2.16 or
otherwise, assignments and participations of Extended Tranches shall be governed
by the same or, at the Borrowers’ discretion, more restrictive assignment and
participation provisions applicable to Tranche B Term Loans, Tranche B-2 Term
Loans, Tranche B-3 Term Loans, Euro Tranche C-1 Term Loans, Euro Tranche C-2
Term Loans or Initial Revolving Credit Commitments, as applicable, set forth in
Section 11.06.”
(iii)                Section 3.08 of the Credit Agreement is hereby amended by
amending and restating such section in its entirety as follows:
“3.08            Survival.  All of the Borrowers’ obligations under this Article
III shall survive termination of the Tranche B Term Loan Commitments, the
Tranche B-2 Term Loan Commitments, the Tranche B-3 Term Loan Commitments, the
Euro Tranche C-1 Term Loan Commitments, the Euro Tranche C-2 Term Loan
Commitments the Total Revolving Credit Commitments and repayment of all other
Obligations hereunder.”
(jjj)                Section 7.11 of the Credit Agreement is hereby amended by
amending and restating such section in its entirety as follows:
“7.11            Use of Proceeds. Use the proceeds of the (i) Tranche B Term
Loans incurred on the Closing Date, solely to refinance the Existing
Indebtedness, to finance payment by MacDermid of the Specified Cash Distribution
(as defined in the Existing First Lien Credit Agreement) and to pay fees and
expenses related to the Transaction, (ii) Tranche B Term Loans and Euro Tranche
C-1 Term Loans incurred on the Amendment No. 2 Funding Date solely to finance
payment of the Chemtura Acquisition and to pay fees and expenses related to the
Chemtura Acquisition, (iii) Tranche B Term Loans incurred on the Incremental
Amendment Date solely to finance payment of the Percival Acquisition and fees
and expenses relating thereto, (iv) Tranche B-2 Term Loans and Euro Tranche C-1
Term Loans incurred on the Amendment No. 3 Funding Date solely to finance
payment of the Arysta LifeScience Acquisition and fees, premiums, expenses and
other transaction costs relating thereto and to Amendment No. 3 and (v) Tranche
B-3 Term Loans and Euro Tranche C-2 Term Loans incurred on the Amendment No. 4
Funding Date solely to finance payment of the Alent Acquisition, prepayment of
outstanding Indebtedness under Alent’s existing credit facility, and fees,
premiums, expenses and other transaction costs relating thereto and to Amendment
No. 4.  The Revolving Credit Borrowers will use the proceeds of the Revolving
Loans made (i) on the Amendment No. 3 Funding Date, to finance payment of the
Arysta LifeScience Acquisition and fees, premiums, expenses and other
transaction costs relating thereto and to Amendment No. 3 (with any remaining
amounts borrowed to be used for general corporate purposes) in an aggregate
amount not to exceed $175,000,000, (ii) on the Amendment No. 4 Funding Date, to
finance payment of the Alent Acquisition and fees, premiums, expenses and other
transaction costs relating thereto and to Amendment No. 4 (with any remaining
amounts borrowed to be used for general corporate purposes) in an aggregate
amount not to exceed $120,000,000 and (iii) thereafter, for general corporate
purposes.  The Revolving Credit Borrowers shall be entitled to request the
issuance of Letters of Credit to support payment obligations incurred in the
ordinary course of business.”
(kkk)           Section 8.10(a) of the Credit Agreement is hereby amended by
amending and restating such section in its entirety as follows:
24

--------------------------------------------------------------------------------

“(a)            Solely in respect of the Revolving Credit Facility, permit the
First Lien Net Leverage Ratio as of the last day of any fiscal quarter of PSP to
exceed 6.25 to 1.00.”
(lll)                Section 9.01(b) of the Credit Agreement is hereby amended
by adding the words “, the Tranche B-3 Term Loan Facility, Euro Tranche C-1 Term
Loan Facility, Euro Tranche C-2 Term Loan Facility” after the words “Tranche B-2
Term Loan Facility”.
(mmm)       Section 11.24 of the Credit Agreement is hereby amended by (i)
adding the words “, Tranche B-3 Term Loan Borrowers” after the words “Tranche
B-2 Term Loan Borrowers” in each place therein and (ii) adding the words “,
Tranche B-3 Term Loan Borrower” after the words “Tranche B-2 Term Loan Borrower”
in each place therein.
(nnn)         Section 11.27 of the Credit Agreement is hereby amended by
amending and restating such section in its entirety as follows:
“Section 11.27 Euro Tranche C-1 Term Loan Co-Borrowers.
(a)            Joint and Several Liability.  Subject in all cases to the Agreed
Security Principles, all Obligations (as defined in this Section 11.27 below) of
the Euro Tranche C-1 Term Loan Borrowers under this Agreement and the other Loan
Documents shall be joint and several Obligations of each Euro Tranche C-1 Term
Loan Borrower.  Anything contained in this Agreement and the other Loan
Documents to the contrary notwithstanding, the Obligations of each Euro Tranche
C-1 Term Loan Borrower hereunder, solely to the extent that such Euro Tranche
C-1 Term Loan Borrower did not receive proceeds of Loans from any borrowing
thereunder, shall be limited to a maximum aggregate amount equal to the largest
amount that would not render its Obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Fraudulent Transfer Laws, in each case
after giving effect to all other liabilities of such Euro Tranche C-1 Term Loan
Borrower, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Euro
Tranche C-1 Term Loan Borrower in respect of intercompany Indebtedness to any
other Loan Party or Affiliates of any other Loan Party to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Loan Party hereunder) and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation or contribution of such Euro Tranche C-1 Term Loan
Borrower pursuant to (i) applicable law or (ii) any agreement providing for an
equitable allocation among such Euro Tranche C-1 Term Loan Borrower and other
Affiliates of any Loan Party of Obligations arising under the Guaranty by such
parties.
(b)            Subrogation.  Until the Obligations shall have been paid in full
in cash, each Euro Tranche C-1 Term Loan Borrower shall withhold exercise of any
right of subrogation, contribution or any other right to enforce any remedy
which it now has or may hereafter have against the other Euro Tranche C-1 Term
Loan Borrower or any other guarantor of the Obligations.  Each Euro Tranche C-1
Term Loan Borrower further agrees that, to the extent the waiver of its rights
of subrogation, contribution and remedies as set forth herein is found by a
court of competent jurisdiction to be void or voidable for any reason, any such
rights such Euro Tranche C-1 Term Loan Borrower may have against the other Euro
Tranche C-1 Term Loan Borrower, any collateral or security or any such other
guarantor, shall be junior and subordinate to any rights Collateral Agent may
have against the other Euro Tranche C-1 Term Loan Borrower, any such collateral
or security, and any such other guarantor.  The Euro Tranche C-1 Term Loan
Borrowers under this Agreement and the other Loan Documents together desire to
allocate among themselves, in a fair and equitable manner, their Obligations
arising under this
25

--------------------------------------------------------------------------------

Agreement and the other Loan Documents.  Accordingly, in the event any payment
or distribution is made on any date by any Euro Tranche C-1 Term Loan Borrower
under this Agreement and the other Loan Documents (a “Euro Tranche C-1 Funding
Borrower”) that exceeds its Euro Tranche C-1 Obligation Fair Share as of such
date, that Euro Tranche C-1 Funding Borrower shall be entitled to a contribution
from the other Euro Tranche C-1 Term Loan Borrower in the amount of such other
Euro Tranche C-1 Term Loan Borrower’s Euro Tranche C-1 Obligation Fair Share
Shortfall (as defined below) as of such date, with the result that all such
contributions will cause each Euro Tranche C-1 Term Loan Borrower’s Euro Tranche
C-1 Obligation Aggregate Payments  to equal its Euro Tranche C-1 Obligation Fair
Share as of such date.  “Euro Tranche C-1 Obligation Fair Share” means, with
respect to a Euro Tranche C-1 Term Loan Borrower as of any date of
determination, an amount equal to (i) the ratio of (x) the Euro Tranche C-1
Obligation Fair Share Contribution Amount with respect to such Euro Tranche C-1
Term Loan Borrower to (y) the aggregate of the Euro Tranche C-1 Obligation Fair
Share Contribution Amounts with respect to all Euro Tranche C-1 Term Loan
Borrowers, multiplied by (ii) the aggregate amount paid or distributed on or
before such date by all Euro Tranche C-1 Funding Borrowers under this Agreement
and the other Loan Documents in respect of the Obligations guarantied.  “Euro
Tranche C-1 Obligation Fair Share Shortfall” means, with respect to a Euro
Tranche  C-1 Term Loan Borrower as of any date of determination, the excess, if
any, of the Euro Tranche C-1 Obligation Fair Share of such Euro Tranche C-1 Term
Loan Borrower over the Euro Tranche C-1 Obligation Aggregate Payments of such
Euro Tranche C-1 Term Loan Borrower.  “Euro Tranche C-1 Obligation Fair Share
Contribution Amount” means, with respect to a Euro Tranche C-1 Term Loan
Borrower as of any date of determination, the maximum aggregate amount of the
Obligations of such Euro Tranche C-1 Term Loan Borrower under this Agreement and
the other Loan Documents that would not render its Obligations hereunder subject
to avoidance as a fraudulent transfer or conveyance under §548 of the Bankruptcy
Code, 11 U.S.C. §548, or any comparable applicable provisions of state law;
provided that, solely for purposes of calculating the Euro Tranche C-1
Obligation Fair Share Contribution Amount with respect to any Euro Tranche C-1
Term Loan Borrowers for purposes of this Agreement, any assets or liabilities of
such Loan Party arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or Obligations of contribution hereunder shall
not be considered as assets or liabilities of such Euro Tranche C-1 Term Loan
Borrower.  “Euro Tranche C-1 Obligation Aggregate Payments” means, with respect
to a Euro Tranche C-1 Term Loan Borrower as of any date of determination, an
amount equal to (i) the aggregate amount of all payments and distributions made
on or before such date by such Euro Tranche C-1 Term Loan Borrower in respect of
this Agreement and the other Loan Documents (including in respect of this
Agreement) minus (ii) the aggregate amount of all payments received on or before
such date by such Euro Tranche C-1 Term Loan Borrower from the other Euro
Tranche C-1 Term Loan Borrowers as contributions under this Agreement.  The
amounts payable as contributions hereunder shall be determined as of the date on
which the related payment or distribution is made by the applicable Euro Tranche
C-1 Funding Borrower.  The allocation among the Euro Tranche C-1 Term Loan
Borrowers  of their Obligations as set forth in this Agreement shall not be
construed in any way to limit the liability of any Euro Tranche C-1 Term Loan
Borrower hereunder or under any Loan Document.
(c)            Representative of Euro Tranche C-1 Term Loan Borrowers.  NAIP
hereby appoints BV Borrower as its agent, attorney-in-fact and representative
for the purpose of (i) making any borrowing requests or other requests required
under this Agreement, (ii) the giving and receipt of notices by and to Euro
Tranche C-1 Term Loan Borrowers under this Agreement, (iii) the delivery of all
documents, reports, financial statements and written materials required to be
delivered by the Euro Tranche C-1 Term Loan Borrowers under this Agreement, and
(iv) all other purposes incidental to any of the foregoing.  NAIP agrees that
any action taken by BV
26

--------------------------------------------------------------------------------

Borrower as the agent, attorney-in-fact and representative of NAIP shall be
binding upon NAIP to the same extent as if directly taken by NAIP.
(d)            Allocation of Loans.  All Euro Tranche C-1 Term Loans shall be
made to BV Borrower as borrower unless a different allocation of such Loans as
between BV Borrower and NAIP with respect to any borrowing hereunder is included
in the applicable Committed Loan Notice.
(e)            Obligations Absolute.  Each Euro Tranche C-1 Term Loan Borrower
hereby waives, for the benefit of Secured Parties: (a) any right to require any
Secured Party, as a condition of payment or performance by such Euro Tranche C-1
Term Loan Borrower, to (i) proceed against any other Euro Tranche C-1 Term Loan
Borrower, any guarantor (including any other Guarantor) of the Obligations or
any other Person, (ii) proceed against or exhaust any security held from any
other Euro Tranche C-1 Term Loan Borrower, any guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account (as
defined in the Pledge and Security Agreement) or credit on the books of any
Secured Party in favor of any other Euro Tranche C-1 Term Loan Borrower or any
other Person, or (iv) pursue any other remedy in the power of any Secured Party
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any other Euro Tranche C-1 Term
Loan Borrower or any Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
any other Euro Tranche C-1 Term Loan Borrower or any Guarantor from any cause
other than payment in full of the Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Secured Party’s errors or omissions in
the administration of the Obligations, except behavior which amounts to bad
faith; (e) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Euro Tranche C-1 Term Loan Borrower’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting such Euro
Tranche C-1 Term Loan Borrower’s liability hereunder or the enforcement hereof,
(ii) any rights to set offs, recoupments and counterclaims, and (iii)
promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or under the Treasury Management
Agreements, Secured Hedge Agreements or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Obligations or
any agreement related thereto, notices of any extension of credit to the Euro
Tranche C-1 Term Loan Borrowers and notices of any of the matters referred to in
Section 4.02 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
For the purposes of this Section 11.27, “Obligations” means (a) all advances to,
and debts, liabilities, obligations, covenants and duties of, any Euro Tranche
C-1 Term Loan Borrower or Loan Party that is a Foreign Subsidiary or Excluded
Domestic Subsidiary arising under (i) any Loan Document or otherwise with
respect to any Loan extended to any Euro Tranche C-1 Term Loan Borrower or any
payment required to be made by any Euro Tranche C-1 Term Loan Borrower in
respect of a Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising including the obligation to pay principal,
interest, Letter of Credit commissions, charges,
27

--------------------------------------------------------------------------------

expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by any Euro Tranche C-1 Term Loan Borrower or Loan Party that is a
Foreign Subsidiary or Excluded Domestic Subsidiary under any Loan Document and
including interest and fees that accrue after the commencement by or against any
Euro Tranche C-1 Term Loan Borrower or Loan Party that is a Foreign Subsidiary
or Excluded Domestic Subsidiary or any Affiliate thereof of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, (ii) any Secured Hedge Agreement, (iii) any Treasury Management
Agreement between any such Loan Party and an Agent, an Arranger, the Bookrunner
or a Lender, in each case at the time such applicable Treasury Management
Agreement is entered into, or an Affiliate of any of the foregoing and (b) the
obligation of any Euro Tranche C-1 Term Loan Borrower or Loan Party that is a
Foreign Subsidiary or Excluded Domestic Subsidiary to reimburse any amount in
respect of any of the foregoing that any Lender, in its reasonable sole
discretion, may elect to pay or advance on behalf of such Loan Party.
Notwithstanding anything to the contrary, the “Obligations” shall not include
any Excluded Swap Obligations.
(f)            The address of BV Borrower and NAIP for purposes of all notices
and other communications is the address designated for all Loan Parties on
Schedule 11.02 or such other address as BV Borrower or NAIP may from time to
time notify the Administrative Agent in writing.”
(ooo)          Article XI of the Credit Agreement is hereby amended by adding
the following Section 11.28 as follows:
“Section 11.28 Euro Tranche C-2 Term Loan Co-Borrowers.
(a)            Joint and Several Liability.  Subject in all cases to the Agreed
Security Principles, all Obligations (as defined in this Section 11.27 below) of
the Euro Tranche C-2 Term Loan Borrowers under this Agreement and the other Loan
Documents shall be joint and several Obligations of each Euro Tranche C-2 Term
Loan Borrower.  Anything contained in this Agreement and the other Loan
Documents to the contrary notwithstanding, the Obligations of each Euro Tranche
C-2 Term Loan Borrower hereunder, solely to the extent that such Euro Tranche
C-2 Term Loan Borrower did not receive proceeds of Loans from any borrowing
thereunder, shall be limited to a maximum aggregate amount equal to the largest
amount that would not render its Obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Fraudulent Transfer Laws, in each case
after giving effect to all other liabilities of such Euro Tranche C-2 Term Loan
Borrower, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Euro
Tranche C-2 Term Loan Borrower in respect of intercompany Indebtedness to any
other Loan Party or Affiliates of any other Loan Party to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Loan Party hereunder) and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation or contribution of such Euro Tranche C-2 Term Loan
Borrower pursuant to (i) applicable law or (ii) any agreement providing for an
equitable allocation among such Euro Tranche C-2 Term Loan Borrower and other
Affiliates of any Loan Party of Obligations arising under the Guaranty by such
parties.
(b)            Subrogation.  Until the Obligations shall have been paid in full
in cash, each Euro Tranche C-2 Term Loan Borrower shall withhold exercise of any
right of subrogation, contribution or any other right to enforce any remedy
which it now has or may hereafter have against the other Euro Tranche C-2 Term
Loan Borrower or any other guarantor of the
28

--------------------------------------------------------------------------------

Obligations.  Each Euro Tranche C-2 Term Loan Borrower further agrees that, to
the extent the waiver of its rights of subrogation, contribution and remedies as
set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any such rights such Euro Tranche C-2 Term Loan
Borrower may have against the other Euro Tranche C-2 Term Loan Borrower, any
collateral or security or any such other guarantor, shall be junior and
subordinate to any rights Collateral Agent may have against the other Euro
Tranche C-2 Term Loan Borrower, any such collateral or security, and any such
other guarantor.  The Euro Tranche C-2 Term Loan Borrowers under this Agreement
and the other Loan Documents together desire to allocate among themselves, in a
fair and equitable manner, their Obligations arising under this Agreement and
the other Loan Documents.  Accordingly, in the event any payment or distribution
is made on any date by any Euro Tranche C-2 Term Loan Borrower under this
Agreement and the other Loan Documents (a “Euro Tranche C-2 Funding Borrower”)
that exceeds its Euro Tranche C-2 Obligation Fair Share as of such date, that
Euro Tranche C-2 Funding Borrower shall be entitled to a contribution from the
other Euro Tranche C-2 Term Loan Borrower in the amount of such other Euro
Tranche C-2 Term Loan Borrower’s Euro Tranche C-2 Obligation Fair Share
Shortfall as of such date, with the result that all such contributions will
cause each Euro Tranche C-2 Term Loan Borrower’s Euro Tranche C-2 Obligation
Aggregate Payments  to equal its Euro Tranche C-2 Obligation Fair Share as of
such date.  “Euro Tranche C-2 Obligation Fair Share” means, with respect to a
Euro Tranche C-2 Term Loan Borrower as of any date of determination, an amount
equal to (i) the ratio of (x) the Euro Tranche C-2 Obligation Fair Share
Contribution Amount with respect to such Euro Tranche C-2 Term Loan Borrower to
(y) the aggregate of the Euro Tranche C-2 Obligation Fair Share Contribution
Amounts with respect to all Euro Tranche C-2 Term Loan Borrowers, multiplied by
(ii) the aggregate amount paid or distributed on or before such date by all Euro
Tranche C-2 Funding Borrowers under this Agreement and the other Loan Documents
in respect of the Obligations guarantied.  “Euro Tranche C-2 Obligation Fair
Share Shortfall” means, with respect to a Euro Tranche C-2 Term Loan Borrower as
of any date of determination, the excess, if any, of the Euro Tranche C-2
Obligation Fair Share of such Euro Tranche C-2 Term Loan Borrower over the Euro
Tranche C-2 Obligation Aggregate Payments of such Euro Tranche C-2 Term Loan
Borrower.  “Euro Tranche C-2 Obligation Fair Share Contribution Amount” means,
with respect to a Euro Tranche C-2 Term Loan Borrower as of any date of
determination, the maximum aggregate amount of the Obligations of such Euro
Tranche C-2 Term Loan Borrower under this Agreement and the other Loan Documents
that would not render its Obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under §548 of the Bankruptcy Code, 11 U.S.C.
§548, or any comparable applicable provisions of state law; provided that,
solely for purposes of calculating the Euro Tranche C-2 Obligation Fair Share
Contribution Amount with respect to any Euro Tranche C-2 Term Loan Borrowers for
purposes of this Agreement, any assets or liabilities of such Loan Party arising
by virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or Obligations of contribution hereunder shall not be considered as
assets or liabilities of such Euro Tranche C-2 Term Loan Borrower.  “Euro
Tranche C-2 Obligation Aggregate Payments” means, with respect to a Euro Tranche
C-2 Term Loan Borrower as of any date of determination, an amount equal to (i)
the aggregate amount of all payments and distributions made on or before such
date by such Euro Tranche C-2 Term Loan Borrower in respect of this Agreement
and the other Loan Documents (including in respect of this Agreement) minus (ii)
the aggregate amount of all payments received on or before such date by such
Euro Tranche C-2 Term Loan Borrower from the other Euro Tranche C-2 Term Loan
Borrowers as contributions under this Agreement.  The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Euro Tranche C-2 Funding
Borrower.  The allocation among the Euro Tranche C-2 Term Loan Borrowers of
their Obligations as set forth in this Agreement shall not be
29

--------------------------------------------------------------------------------

construed in any way to limit the liability of any Euro Tranche C-2 Term Loan
Borrower hereunder or under any Loan Document.
(c)            Representative of Euro Tranche C-2 Term Loan Borrowers. 
MacDermid Funding hereby appoints MEH BV as its agent, attorney-in-fact and
representative for the purpose of (i) making any borrowing requests or other
requests required under this Agreement, (ii) the giving and receipt of notices
by and to Euro Tranche C-2 Term Loan Borrowers under this Agreement, (iii) the
delivery of all documents, reports, financial statements and written materials
required to be delivered by the Euro Tranche C-2 Term Loan Borrowers under this
Agreement, and (iv) all other purposes incidental to any of the foregoing. 
MacDermid Funding agrees that any action taken by MEH BV Borrower as the agent,
attorney-in-fact and representative of MacDermid Funding shall be binding upon
MacDermid Funding to the same extent as if directly taken by MacDermid Funding.
(d)            Allocation of Loans.  All Euro Tranche C-2 Term Loans shall be
made to MEH BV as borrower unless a different allocation of such Loans as
between MEH BV and MacDermid Funding with respect to any borrowing hereunder is
included in the applicable Committed Loan Notice.
(e)            Obligations Absolute.  Each Euro Tranche C-2 Term Loan Borrower
hereby waives, for the benefit of Secured Parties: (a) any right to require any
Secured Party, as a condition of payment or performance by such Euro Tranche C-2
Term Loan Borrower, to (i) proceed against any other Euro Tranche C-2 Term Loan
Borrower, any guarantor (including any other Guarantor) of the Obligations or
any other Person, (ii) proceed against or exhaust any security held from any
other Euro Tranche C-2 Term Loan Borrower, any guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account (as
defined in the Pledge and Security Agreement) or credit on the books of any
Secured Party in favor of any other Euro Tranche C-2 Term Loan Borrower or any
other Person, or (iv) pursue any other remedy in the power of any Secured Party
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any other Euro Tranche C-2 Term
Loan Borrower or any Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
any other Euro Tranche C-2 Term Loan Borrower or any Guarantor from any cause
other than payment in full of the Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Secured Party’s errors or omissions in
the administration of the Obligations, except behavior which amounts to bad
faith; (e) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Euro Tranche C-2 Term Loan Borrower’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting such Euro
Tranche C-2 Term Loan Borrower’s liability hereunder or the enforcement hereof,
(ii) any rights to set offs, recoupments and counterclaims, and (iii)
promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or under the Treasury Management
Agreements, Secured Hedge Agreements or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Obligations or
any agreement related thereto, notices of any extension of credit to the Euro
Tranche C-2 Term Loan Borrowers and notices of any of the matters referred to in
Section 4.02 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which
30

--------------------------------------------------------------------------------

limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
For the purposes of this Section 11.28, “Obligations” means (a) all advances to,
and debts, liabilities, obligations, covenants and duties of, any Euro Tranche
C-2 Term Loan Borrower or Loan Party that is a Foreign Subsidiary or Excluded
Domestic Subsidiary arising under (i) any Loan Document or otherwise with
respect to any Loan extended to any Euro Tranche C-2 Term Loan Borrower or any
payment required to be made by any Euro Tranche C-2 Term Loan Borrower in
respect of a Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising including the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by any Euro Tranche C-2
Term Loan Borrower or Loan Party that is a Foreign Subsidiary or Excluded
Domestic Subsidiary under any Loan Document and including interest and fees that
accrue after the commencement by or against any Euro Tranche C-2 Term Loan
Borrower or Loan Party that is a Foreign Subsidiary or Excluded Domestic
Subsidiary or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (ii) any Secured
Hedge Agreement, (iii) any Treasury Management Agreement between any such Loan
Party and an Agent, an Arranger, the Bookrunner or a Lender, in each case at the
time such applicable Treasury Management Agreement is entered into, or an
Affiliate of any of the foregoing and (b) the obligation of any Euro Tranche C-2
Term Loan Borrower or Loan Party that is a Foreign Subsidiary or Excluded
Domestic Subsidiary to reimburse any amount in respect of any of the foregoing
that any Lender, in its reasonable sole discretion, may elect to pay or advance
on behalf of such Loan Party. Notwithstanding anything to the contrary, the
“Obligations” shall not include any Excluded Swap Obligations.
(f)            The address of MEH BV and MacDermid Funding for purposes of all
notices and other communications is the address designated for all Loan Parties
on Schedule 11.02 or such other address as MEH BV or MacDermid Funding may from
time to time notify the Administrative Agent in writing.”
(ppp)          Section 1(a) of Schedule 2 (Agreed Security Principles) of
Amendment No. 2 is hereby amended by amending and restating the final sentence
thereof in its entirety as follows:
“Subject to Section 13 hereof, the only Restricted Subsidiaries that shall be
required to be a Loan Party or a Guarantor (each as defined in the Amended and
Restated Credit Agreement) pursuant to Section 7.12 of the Amended and Restated
Credit Agreement are those Restricted Subsidiaries that are not Excluded
Subsidiaries and that are incorporated or organized in the United States, the
United Kingdom, the Netherlands, Singapore, Hong Kong, France, Belgium, Brazil,
Japan, Mexico and, solely with respect to Restricted Subsidiaries that are
acquired or formed on or after the Amendment No. 3 Funding Date, Canada, and,
solely with respect to Restricted Subsidiaries that are acquired or formed on or
after the Amendment No. 4 Funding Date, Germany, or any other jurisdiction added
in connection with an amendment to the Agreed Security Principles in accordance
with Section 13 hereof; provided that, notwithstanding anything to the contrary
in any Loan Document, no Restricted Subsidiary that is incorporated or organized
in Belgium, Brazil, Japan or Mexico (together with any jurisdictions that may
from time to time be substituted therefor pursuant to Section 1(d) hereof, the
“New Amendment No. 3 Guarantor Jurisdictions”) shall be required to grant any
Lien or security interest in any of its property or assets and the Restricted
Subsidiaries that are incorporated or organized in the New Amendment No. 3
Jurisdictions shall be subject to the Agreed Security Principles solely in
connection with Guaranties to the extent required to be provided pursuant to the
Credit Agreement.”
31

--------------------------------------------------------------------------------

SECTION 3.                 Amendment No. 4 Extended Revolving Credit
Commitments.  Subject to the terms and conditions set forth in this Amendment
and in the Credit Agreement, as of the Amendment No. 4 Funding Date, (a) each
Revolving Credit Lender that executes and delivers a signature page to this
Amendment specifically consenting to this Amendment (i) consents to the terms of
this Amendment, (ii) irrevocably agrees that all of its Initial Dollar Revolving
Credit Loans and Initial Dollar Revolving Credit Commitments will be exchanged
to become Amendment No. 4 Extended Dollar Revolving Credit Loans and Amendment
No. 4 Extended Dollar Revolving Credit Commitments and (iii) irrevocably agrees
that all of its Initial Multicurrency Revolving Credit Loans and Initial
Multicurrency Revolving Credit Commitments will be exchanged to become Amendment
No. 4 Extended Multicurrency Revolving Credit Loans and Amendment No. 4 Extended
Multicurrency Revolving Credit Commitments and (b) the Initial Revolving Credit
Loans and Initial Revolving Credit Commitments of each Revolving Credit Lender
that does not agree to the exchange of its Initial Revolving Credit Loans and
Initial Revolving Credit Commitments will remain outstanding as Initial
Revolving Credit Loans and Initial Revolving Credit Commitments on the same
terms as in existence prior to the Amendment No. 4 Funding Date.
SECTION 4.                 Representations and Warranties.  The Borrowers and
the Loan Parties party hereto represent and warrant to the Agent, the L/C Issuer
and the Lenders as of the Amendment No. 4 Funding Date that:
(a)            The execution, delivery and performance by each Loan Party of
this Amendment No. 4 or other documents executed in connection herewith to which
such Person is or is to be a party, and the consummation of the transactions
contemplated herein, are within such Loan Party’s corporate or other powers,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any material Lien under, or require any
material payment to be made under (i) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law that would adversely affect the
rights of the Lenders, the Administrative Agent or the Collateral Agent under
the Loan Documents.
(b)            This Amendment No. 4 and each other document executed in
connection herewith has been duly executed and delivered by each Loan Party that
is party hereto and thereto. This Amendment No. 4 and each other document
executed in connection herewith constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
hereto and thereto in accordance with its terms, except to the extent that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
(c)            (i) Immediately before and after the Amendment No. 4 Funding
Date, no Default or Event of Default has occurred and is continuing, (ii) all
representations and warranties of Holdings, each Borrower and each other Loan
Party contained in Article VI of the Credit Agreement or any other Loan Document
are true and correct in all material respects on and as of such dates, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date; provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates, and (iii) if as of the Amendment No. 4
Funding Date and after giving effect thereto the aggregate Outstanding Amount of
32

--------------------------------------------------------------------------------

Revolving Loans and all L/C Obligations shall in the aggregate exceed 25% of the
used and unused Revolving Credit Commitments, the financial covenant set forth
in Section 8.10(a) of the Credit Agreement shall be satisfied, calculated at the
time of the Amendment No. 4 Funding Date by looking back to the last day of the
prior fiscal quarter to determine if PSP would have been in compliance with the
financial covenant set forth in Section 8.10(a) of the Credit Agreement as of
such fiscal quarter end as if the financial covenant had been tested for such
fiscal quarter (on a Pro Forma Basis and after giving pro forma effect to the
Credit Extensions made on the Amendment No. 4 Funding Date).
(d)            Neither the amendment of the Credit Agreement effected on the
Amendment No. 4 Funding Date pursuant to this Amendment No. 4 nor the execution,
delivery, performance or effectiveness of this Amendment No. 4:  (i) impairs (or
will impair as of the Amendment No. 4 Funding Date) the validity, effectiveness
or priority of the Liens granted pursuant to any Loan Document (as defined in
the Credit Agreement), and such Liens continue unimpaired with the same priority
to secure repayment of the Obligations (as defined in the Credit Agreement),
whether heretofore or hereafter incurred or (ii) requires (or will require as of
the Amendment No. 4 Funding Date) that any new filings be made or other action
taken to perfect or to maintain the perfection of such Liens (other than any
filings in connection with the addition of new Loan Parties and any actions
contemplated by Section 7.12 and Section 7.14(b) of the Credit Agreement).
SECTION 5.                 Conditions to the Amendment No. 4 Funding Date.  This
Amendment No. 4 shall become a binding agreement of the parties hereto and the
agreements set forth herein and the amendments set forth in Section 2 shall each
become effective on the date (the “Amendment No. 4 Funding Date”) on which each
of the following conditions is satisfied or waived:
(a)            The Administrative Agent shall have received from (i) the
Borrowers and the other Loan Parties party hereto, (ii) the Tranche B-3 Term
Loan Lenders, (iii) the Euro Tranche C-2 Term Loan Lenders, (iv) the New Dollar
Revolving Credit Lenders, (v) the New Multicurrency Revolving Credit Lenders,
(vi) the Majority Facility Lenders under the Revolving Credit Facility and (vii)
the L/C Issuer a counterpart of this Amendment No. 4 signed on behalf of such
party.
(b)            The Administrative Agent shall have received a customary closing
certificate from a secretary, assistant secretary or similar officer or foreign
representative of each Borrower and each Loan Party that is a party hereto, in
each case, certifying as to (i) resolutions duly adopted by the board of
directors (or equivalent governing body) of each such Borrower and each such
Loan Party authorizing the execution, delivery and performance of this Amendment
No. 4 (and the Loan Documents or other documents executed in connection
therewith or herewith in each case as amended on the Amendment No. 4 Funding
Date), (ii) the accuracy and completeness of copies of the certificate or
articles of incorporation, association or organization (or memorandum of
association or other equivalent thereof) of each Loan Party party hereto
certified by the relevant authority of the jurisdiction of organization of such
Loan Party (to the extent relevant and available in the jurisdiction of
organization of such Loan Party) and copies of the by-laws or operating,
management, partnership or similar agreement (to the extent applicable) of each
Loan Party party hereto and that such documents or agreements have not been
amended (except as otherwise attached to such certificate and certified therein
as being the only amendments thereto as of such date) (or, in the case of the US
Borrowers and each Domestic Subsidiary, if applicable, a certification that
there has been no change to the organizational documents of such entity
previously delivered to the Administrative Agent on October 31, 2013, August 6,
2014, November 3, 2014, February 13, 2015 or July 13, 2015, as
33

--------------------------------------------------------------------------------

applicable, and that such organizational documents remain in full force and
effect as of the Amendment No. 4 Funding Date), (iii) incumbency (to the extent
applicable) and specimen signatures of each officer, director or authorized
representative executing any Loan Document on behalf of each such Borrower and
each such Loan Party and (iv) the good standing (or subsistence or existence) of
each such Borrower and each such Loan Party from the Secretary of State (or
similar state, province or foreign official) of the state, province or other
jurisdiction of such Loan Party’s organization (to the extent relevant and
available in the jurisdiction of organization of such Loan Party).
(c)            The Borrowers shall have paid (i) to the Administrative Agent all
reasonable out-of-pocket costs and expenses of the Administrative Agent required
in connection with this Amendment No. 4 pursuant to Section 11.04 of the Credit
Agreement and (ii) to the Collateral Agent and the Administrative Agent all
reasonable and documented out-of-pocket costs, expenses and fees (including any
payment of fees separately agreed to by PSP and the Administrative Agent) that
are due on or before to the Amendment No. 4 Funding Date, including expenses
associated with the arrangement, negotiation and preparation of this Amendment
No. 4, and the reasonable and documented fees, disbursements and other charges
of one firm of counsel, Latham & Watkins LLP, plus one local counsel in each
appropriate jurisdiction.
(d)            The Administrative Agent shall have received the executed legal
opinions of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel to the US
Borrowers and, to the limited extent New York law is applicable, the other Loan
Parties party hereto, as customary for transactions of this type, and (ii) each
local counsel to the Borrowers and the other Loan Parties party hereto in the
jurisdictions listed on Schedule 1 hereto, as customary for transactions of this
type.
(e)            Each (i) Tranche B-3 Term Loan Lender shall have received, if
requested at least two Business Days in advance of the Amendment No. 4 Funding
Date, a Term Loan Note, payable to the order of such Tranche B-3 Term Loan
Lender, duly executed by each US Borrower, (ii) Euro Tranche C-2 Term Loan
Lender shall have received, if requested at least two Business Days in advance
of the Amendment No. 4 Funding Date, a Term Loan Note, payable to the order of
such Euro Tranche C-2 Term Loan Lender, duly executed by each Euro Tranche C-2
Borrower and (iii) New Dollar Revolving Credit Lender and New Multicurrency
Revolving Credit Lender (as applicable) shall have received, if requested at
least two Business Days in advance of the Amendment No. 4 Funding Date, a
Revolving Credit Note, payable to the order of such New Dollar Revolving Credit
Lender and/or New Multicurrency Revolving Credit Lender, duly executed by each
US Borrower.
(f)            The Tranche B-3 Term Loan Lenders, the Euro Tranche C-2 Term Loan
Lenders, the New Dollar Revolving Credit Lenders and the New Multicurrency
Revolving Credit Lenders shall have received at least 5 Business Days prior to
the Amendment No. 4 Funding Date all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including without limitation
the United States PATRIOT Act relating to the Borrowers and each Loan Party
party hereto, to the extent requested by such Lender at least 10 Business Days
prior to the Amendment No. 4 Funding Date.
(g)            The Administrative Agent shall have received a Request for Credit
Extension prior to (A) (i) 12:00 noon, New York City time, one Business Day
prior to the anticipated Amendment No. 4 Funding Date in the case of Base Rate
Loans and (ii) 12:00 p.m., New York
34

--------------------------------------------------------------------------------

City time, three Business Days prior to the anticipated Amendment No. 4 Funding
Date in the case of Eurocurrency Rate Loans requesting that each Tranche B-3
Term Loan Lender make the Tranche B-3 Term Loans on the requested funding date
and specifying the amount to be borrowed and (B) 9:00 a.m., New York City time,
three Business Days prior to the anticipated Amendment No. 4 Funding Date
requesting that each Euro Tranche C-2 Term Loan Lender make the Euro Tranche C-2
Term Loans on the requested funding date and specifying the amount to be
borrowed.
(h)            The Administrative Agent shall have received a certificate from a
financial officer of the applicable Borrowers substantially in the form attached
hereto as Exhibit B, to the effect that, immediately before and after giving
effect to the Alent Acquisition and the other transactions set forth in this
Amendment No. 4, the Borrowers and their respective Subsidiaries, taken as a
whole, are Solvent (as defined in the Credit Agreement).
(i)            The Administrative Agent shall have received a completed standard
“life of loan” flood hazard determination form for each Domestic Mortgaged
Property, and if the property is located in an area designated by the U.S.
Federal Emergency Management Agency (or any successor agency) as having special
flood or mud slide hazards, (A) a notification to the Borrowers (“Borrowers’
Notice”) and (if applicable) notification to the Borrowers that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004 (collectively, the “Flood Laws”) is
not available because the applicable community does not participate in the NFIP,
(B) documentation evidencing the Borrowers’ receipt of the Borrowers’ Notice
(e.g., countersigned Borrowers’ Notice, return receipt of certified U.S. Mail,
or overnight delivery), and (C) if Borrowers’ Notice is required to be given and
flood insurance is available in the community in which the property is located,
a copy of one of the following: the flood insurance policy, the Borrowers’
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance reasonably satisfactory to the Collateral Agent and
in compliance with the Flood Laws; provided that delivery of the documents
referenced in this clause (i) shall not constitute a condition precedent to the
Amendment No. 4 Funding Date if the Administrative Agent and the Borrowers agree
that such delivery may be made at a later date.
(j)            The Administrative Agent shall have received copies of recent
Lien and judgment searches in each jurisdiction reasonably requested by the
Administrative Agent with respect to the Loan Parties party hereto (to the
extent available in the jurisdiction of organization of such Loan Party).
(k)            Each of Credit Suisse AG, Credit Suisse Securities (USA) LLC,
Barclays Bank PLC, Goldman Sachs Bank USA, UBS AG, Stamford Branch, UBS
Securities LLC, Credit Agricole Corporate and Investment Bank, Nomura Securities
International, Inc., Citigroup Global Markets Inc., Deutsche Bank AG New York
Branch, Deutsche Bank Securities Inc., HSBC Bank USA, N.A., HSBC Securities
(USA) Inc., Sumitomo Mitsui Banking Corporation, SunTrust Bank and SunTrust
Robinson Humphrey, Inc. (collectively, the “Commitment Parties”) shall have
received all fees due and payable by the Borrowers to the Commitment Parties on
the Amendment No. 4 Funding Date as separately agreed to by such parties and the
Borrowers shall have paid any other fees separately agreed that are due and
payable on the Amendment No. 4 Funding Date.
35

--------------------------------------------------------------------------------

(l)            The Borrowers shall have paid to the Administrative Agent all
accrued and unpaid interest and fees on the Revolving Credit Loans and Letters
of Credit outstanding under the Credit Agreement up to, but excluding, the
Amendment No. 4 Funding Date.
(m)            The Administrative Agent shall have received a customary
certificate from a Responsible Officer of the applicable Borrower certifying, to
the effect that, (i) immediately before and after giving effect to the Alent
Acquisition and the other transactions set forth in this Amendment No. 4
(including the incurrence of Loans under the Tranche B-3 Term Loan Facility, the
Euro Tranche C-2 Term Loan Facility, the New Dollar Revolving Credit Facility
and the New Multicurrency Revolving Credit Facility) (collectively, the
“Transactions”), no Default or Event of Default under Section 9.01(a), (f) or
(g) of the Credit Agreement shall have occurred and be continuing, (ii) the
Specified Representations (as defined below) are true and correct in all
material respects on and as of the Amendment No. 4 Funding Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, provided that any representation and warranty that is
qualified as to “materiality”, “material adverse effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates and (iii) after giving effect to the
Transactions, PSP and its Subsidiaries (excluding Alent and its Subsidiaries)
shall have outstanding no indebtedness other than the loans and other extensions
of credit under the Credit Agreement, any indebtedness permitted to be incurred
or surviving pursuant to the Alent Scheme of Arrangement, and any other
indebtedness permitted by Section 8.02 of the Credit Agreement.
(n)            The Administrative Agent shall have received the circular to the
shareholders of Alent issued by Alent setting out in full the terms and
conditions of the Alent Scheme of Arrangement, in a form which contains the same
terms and conditions as and is consistent with the announcement which, in
compliance with Rule 2.7 of the City Code on Takeovers and Mergers, announced a
firm intention to proceed with the Alent Scheme of Arrangement, except to the
extent permitted by the terms of Clause 5 of the Interim Facility Letter dated
as of July 13, 2015, as amended and restated by the Amendment and Restatement
Agreements dated July 25, 2015 and August 14, 2015, from Credit Suisse AG,
Cayman Islands Branch, as interim facility agent, interim lender and arranger,
to PSP, as borrower (together with all schedules, appendices and annexes
attached thereto, the “Interim Facility Letter”), together with any amendments
thereto permitted by the terms of Clause 5 of the Interim Facility Letter.
(o)            The Administrative Agent shall have received a copy of any
communications sent to holders of options in Alent or other instruments
convertible into or exchangeable for shares of Alent for the purpose of making
appropriate proposals pursuant to Rule 15 of the City Code on Takeovers and
Mergers.
(p)            The Administrative Agent shall have received a copy of any other
Scheme Document (as defined in the Interim Facility Letter) not previously
delivered to the Administrative Agent, together with any applicable corporate
resolutions authorizing the transactions contemplated thereby.
(q)            The Administrative Agent shall have received a certificate of PSP
(signed by two directors) certifying that:
(i)            the Unconditional Date (as defined in the Interim Facility
Letter) has occurred (and the date on which it occurred) and that no Acquisition
Condition (as
36

--------------------------------------------------------------------------------

defined in the Interim Facility Letter) has been waived or modified in a manner
which would breach the terms of the Interim Facility Letter;
(ii)            the Alent Scheme of Arrangement has been sanctioned by the High
Court of Justice of England and Wales (the “Court”) and attaching a copy of the
order of the Court (the “Court Order”) sanctioning the Alent Scheme of
Arrangement following a hearing by the Court of an application to sanction the
Alent Scheme of Arrangement; and
(iii)            the Court Order has been delivered to the Registrar of
Companies in accordance with Section 899(4) of the U.K. Companies Act 2006, as
amended, and attaching evidence of the same in the form of a date certain stamp
of receipt in respect of the sanctioning of the Alent Scheme of Arrangement.
(r)            A certificate of two authorized signatories of PSP certifying
that each copy document specified in clauses (n) through (q) of this Section 5
which relates to it is correct, complete and in full force and effect and has
not been amended or superseded as at a date no earlier than the date of this
Amendment No. 4.
For purposes hereof, “Specified Representations” means the representations and
warranties set forth in the Credit Agreement at Section 6.01(a) - (c), Section
6.02(a), Section 6.04, Section 6.07 (solely with respect to a Default or an
Event of Default under Section 9.01(a), (f) or (g)), Section 6.14, Section 6.18
(which shall be satisfied upon delivery of a solvency certificate in the form
set forth in Annex A attached hereto), Section 6.20 (it being understood that to
the extent any Collateral that may not be perfected by (A) the filing of a UCC
financing statement, or (B) taking delivery and possession of a stock
certificate of each Borrower and each wholly-owned domestic restricted
subsidiary thereof, if the perfection of Administrative Agent’s security
interest in such Collateral may not be accomplished prior to the Amendment No. 4
Funding Date after PSP’s use of commercially reasonable efforts to do so and
without undue burden and expense, then the perfection of the security interest
in such Collateral shall not constitute a condition precedent to the
availability of the New Loans on the Amendment No. 4 Funding Date but, instead,
may be accomplished within 90 days after the Amendment No. 4 Funding Date or
such later date that is reasonably acceptable to the Administrative Agent),
Section 6.23 and Section 6.24.
Each party hereto agrees that their respective signatures to this Amendment No.
4, once delivered, are irrevocable and may not be withdrawn.  Each Lender, by
delivering its signature page to this Amendment No. 4, shall be deemed to have
consented to, approved and accepted each of the amendments to the Credit
Agreement set forth in Section 2 hereof.
SECTION 6.                 Post-Closing Covenants.
(a)            Immediately following Completion:
(i)            PSP shall procure that Bidco executes (x) a Subsidiary Joinder
Agreement (the “Joinder”), (y) an English law governed debenture securing all of
its assets, including its interest in the shares Bidco will then own in Alent
(the “Debenture”);
(ii)            PSP shall deliver or procure delivery of a copy of the
constitutional documents of Bidco;
(iii)            PSP shall procure delivery of a board resolution of Bidco:
37

--------------------------------------------------------------------------------

A.            approving the terms of, and the transactions contemplated by, the
Joinder, the Credit Agreement and the Debenture and resolving that it execute,
deliver and perform such documents to which it is a party;
B.            authorizing a specified person or persons to execute the Joinder
and Debenture on its behalf; and
C.            authorizing a specified person or persons, on its behalf, to sign
and/or dispatch all documents and notices to be signed and/or dispatched by it
under or in connection with the Joinder and the Debenture;
(iv)            PSP shall procure delivery of a specimen signature of each
person authorized by the resolution referred to in paragraph (iii) above in
relation to the Joinder, the Debenture and all related documents;
(v)            PSP shall procure that Bidco deliver a certificate signed by a
director of Bidco certifying that each copy document relating to it specified in
this Section 6 is correct, complete and in full force and effect and has not
been amended or superseded as at a date no earlier than the date of this letter;
(vi)            PSP shall procure that Bidco deliver a certificate signed by a
director of Bidco certifying that no borrowing, guarantee or security limits or
similar limit binding on Bidco will be breached by entering into the Joinder or
the Debenture;
(vii)            PSP shall provide evidence that it has been appointed as New
York law process agent for Bidco and that it has accepted such appointment;
(viii)            PSP shall procure that Bidco has complied with all “know your
customer” requirements; and
(ix)            the Administrative Agent shall have received the executed legal
opinions of (i) Latham & Watkins (London) LLP, legal advisers to the
Administrative Agent as to English law, which shall be limited to customary
enforceability opinions with respect to the Debenture, (ii) Burges Salmon LLP,
legal advisers to PSP and Bidco as to English law, which shall be limited to
customary capacity, authorization, due execution and binding obligations
opinions with respect to Bidco and (iii) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, legal advisers to the US Borrowers as to New York law, which shall
be limited to customary enforceability opinions with respect to the Joinder, in
each case, in form and substance satisfactory to the Administrative Agent.
(b)            PSP shall procure that Bidco shall deliver to the Collateral
Agent any share certificates, blank stock transfer forms, notices or any other
documents required to be delivered in accordance with the terms of the Debenture
within the time periods specified in the Debenture.
(c)            Within 30 days after the Amendment No. 4 Funding Date, Bidco
shall ensure that a special resolution of Alent is passed to amend the articles
of association of Alent to remove any and all pre-emption rights, restrictions
on transfer of shares, company lien over shares or any other similar provision
contained therein which could reasonably be expected to impair the Collateral
Agent’s ability to enforce the security granted by Bidco over the shares in
Alent.
38

--------------------------------------------------------------------------------

(d)            Within 90 days after the Amendment No. 4 Funding Date (or such
longer period as may be agreed to by the Administrative Agent in its sole
discretion), each existing Loan Party that is not a party hereto on the
Amendment No. 4 Funding Date and each Subsidiary that is acquired in connection
with the Alent Acquisition which is required to become a Loan Party under the
Credit Agreement (subject to the Agreed Security Principles after giving effect
to this Amendment No. 4) shall have duly executed and delivered a joinder
agreement to this Amendment No. 4 or a Subsidiary Joinder Agreement, as
applicable, and otherwise complied with all applicable requirements set forth
under Section 7.12 of the Credit Agreement (including, without limitation,
delivery of customary closing certificates, legal opinions and lien searches and
compliance with all “know your customer” requirements).
(e)            Within 90 days after the Amendment No. 4 Funding Date (or such
longer period as may be agreed to by the Administrative Agent in its sole
discretion), the Administrative Agent shall have received (I) amendments to the
existing Mortgages reflecting the amendment of the Obligations contemplated
hereby (the “Mortgage Amendments”), each in form and substance reasonably
satisfactory to the Administrative Agent, with respect to the applicable
Domestic Mortgaged Property, each duly executed and delivered by an authorized
officer of each party thereto and in form suitable for filing and recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable and (II) title searches with respect to each Domestic Mortgaged
Property and, in connection with each Mortgage Amendment delivered pursuant to
clause (I) above and to the extent available at commercially reasonable rates in
the jurisdiction in which the applicable Domestic Mortgaged Property is located,
date-down, modification, so-called “non-impairment” or other endorsements
reasonably satisfactory to the Administrative Agent with respect to the
applicable Title Policy insuring such Mortgage, each in form and substance
reasonably satisfactory to Administrative Agent.
SECTION 7.                 Counterparts.  This Amendment No. 4 and each other
Loan Document may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  Delivery by telecopier or e-mail of an executed counterpart of
a signature page to this Amendment No. 4 and each other Loan Document shall be
effective as delivery of an original executed counterpart of this Amendment No.
4 and such other Loan Document.  The Administrative Agent may also require that
any such documents and signatures delivered by telecopier be confirmed by a
manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.
SECTION 8.                 Applicable Law.  THIS AMENDMENT NO. 4 AND ANY OTHER
LOAN DOCUMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AMENDMENT NO. 4 OR ANY OTHER LOAN DOCUMENT (WHETHER ARISING IN CONTRACT,
TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).
SECTION 9.                 Headings.  Article and Section headings used herein
are for convenience of reference only, are not part of this Amendment No. 4 and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Amendment No. 4.
39

--------------------------------------------------------------------------------

SECTION 10.              Effect of Amendment.
(a)            Except as expressly set forth herein, this Amendment No. 4 shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders, the L/C Issuer, or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect.  The parties hereto expressly acknowledge that it is not their intention
that this Amendment No. 4 or any of the other Loan Documents executed or
delivered pursuant hereto constitute a novation of any of the obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, but a modification thereof pursuant to the terms contained herein.  As
of the Amendment No. 4 Funding Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment No. 4 and the Credit Agreement shall be read together
and construed as a single instrument.  Each of the table of contents and lists
of Exhibits and Schedules of the Credit Agreement shall be amended to reflect
the changes made in this Amendment No. 4 as of the Amendment No. 4 Funding
Date.  This Amendment No. 4 shall constitute a Loan Document (as defined in the
Credit Agreement, both before and after giving effect to the amendment thereof
hereby).
(b)            On the Amendment No. 4 Funding Date, (i) each Tranche B-3 Term
Loan Lender, if not already a Lender immediately prior to the Amendment No. 4
Funding Date, shall, as applicable, (A) become a “Lender” and a “Term Loan
Lender”, in each case, for all purposes of the Credit Agreement and the other
Loan Documents and (B) have the “Tranche B-3 Term Loan Commitment” set forth on
such Tranche B-3 Term Loan Lender’s signature page hereto be a “Tranche B-3 Term
Loan Commitment” under the Credit Agreement and such Tranche B-3 Term Loan
Lender’s Tranche B-3 Term Loans be “Tranche B-3 Term Loans” under the Credit
Agreement, (ii) each Euro Tranche C-2 Term Loan Lender, if not already a Lender
immediately prior to the Amendment No. 4 Funding Date, shall, as applicable, (A)
become a “Lender” and a “Euro Tranche C-2 Term Loan Lender”, in each case, for
all purposes of the Credit Agreement and the other Loan Documents and (B) have
the “Euro Tranche C-2 Term Loan Commitment” set forth on such Euro Tranche C-2
Term Loan Lender’s signature page hereto be a “Euro Tranche C-2 Term Loan
Commitment” under the Credit Agreement and such Euro Tranche C-2 Term Loan
Lender’s Euro Tranche C-2 Term Loans be “Euro Tranche C-2 Term Loans” under the
Credit Agreement, (iii) each New Dollar Revolving Credit Facility Lender, if not
already a Lender immediately prior to the Amendment No. 4 Funding Date, shall,
as applicable, (A) become a “Lender” and a “Dollar Revolving Lender”, in each
case, for all purposes of the Credit Agreement and the other Loan Documents and
(B) have the “New Dollar Revolving Credit Commitment” set forth on such New
Dollar Revolving Credit Facility Lender’s signature page hereto be a “Dollar
Revolving Credit Commitment” under the Credit Agreement and such New Dollar
Revolving Credit Facility Lender’s New Dollar Revolving Credit Loans be “Dollar
Revolving Credit Loans” under the Credit Agreement and (iv) each New
Multicurrency Revolving Credit Facility Lender, if not already a Lender
immediately prior to the Amendment No. 4 Funding Date, shall, as applicable, (A)
become a “Lender” and a “Multicurrency Revolving Lender”, in each case, for all
purposes of the Credit Agreement and the other Loan Documents and (B) have the
“Multicurrency Revolving Credit Commitment” set forth on such New Multicurrency
Revolving Credit Facility Lender’s signature page hereto be a “Multicurrency
Revolving Credit Commitment” under the Credit Agreement and such New
Multicurrency Revolving Credit Facility Lender’s New Multicurrency Revolving
Credit Loans be “Multicurrency Revolving Credit Loans” under the Credit
Agreement.
40

--------------------------------------------------------------------------------

(c)            Except as provided herein, (i) the Tranche B-3 Term Loans and
Euro Tranche C-2 Term Loans shall be treated as Term Loans, (ii) the New Dollar
Revolving Credit Commitments and New Dollar Revolving Credit Loans shall be
treated as Revolving Credit Commitments and Revolving Credit Loans,
respectively, (iii) the New Multicurrency Revolving Credit Commitments and New
Multicurrency Revolving Credit Loans shall be treated as Revolving Credit
Commitments and Revolving Credit Loans, respectively, for all purposes under the
Credit Agreement, (iii) the Amendment No. 4 Extended Dollar Revolving Credit
Commitments and Amendment No. 4 Extended Dollar Revolving Credit Loans shall be
treated as Revolving Credit Commitments and Revolving Credit Loans,
respectively, and (iv) the Amendment No. 4 Extended Multicurrency Revolving
Credit Commitments and Amendment No. 4 Extended Multicurrency Revolving Credit
Loans shall be treated as Revolving Credit Commitments and Revolving Credit
Loans, respectively, for all purposes under the Credit Agreement, including
without limitation with respect to maturity, prepayments, repayments, interest
rate and other economic terms.
SECTION 11.             Affirmation.  Each Loan Party which is a party hereto
(i) reaffirms its obligations under the Loan Documents to which it is a party,
(ii) acknowledges and agrees that all of its obligations under the Pledge and
Security Agreement and the other Collateral Documents to which it is party are
reaffirmed and remain in full force and effect on a continuous basis, (iii)
reaffirms each Lien granted by it to the Collateral Agent for the benefit of the
Secured Parties and its guarantees made pursuant to the Guaranty (both before
and after the Amendment No. 4 Funding Date) and (iv) confirms that its guarantee
under the Guaranty and its obligations under any other Collateral Document (both
before and after the Amendment No. 4 Funding Date), as applicable, shall apply
to the Borrowers’ obligations under the Credit Agreement (including as amended
hereby).
SECTION 12.              Submission to Jurisdiction; WAIVERS OF JURY TRIAL. 
Section 11.16(b) and (c) of the Credit Agreement is hereby incorporated by
reference herein.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING OR DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AMENDMENT NO. 4 OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 13.              FATCA.
(a)              For purposes of determining withholding Taxes imposed under
FATCA, the Borrowers and the Administrative Agent shall treat (and the Tranche
B-3 Term Loan Lenders and the Revolving Credit Lenders party hereto hereby
authorize the Administrative Agent to treat) the Tranche B-3 Term Loans and the
Revolving Credit Loans as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(b)              The Borrowers and the Administrative Agent request each Lender
to provide the U.S. federal income tax documentation as required under Section
11.14 of the Credit Agreement (including documentation required under Section
11.14(c) of the Credit Agreement to allow the Borrowers and the Administrative
Agent to comply with their obligations under FATCA and to determine
41

--------------------------------------------------------------------------------

whether such Lender has complied with such Lender’s obligations under FATCA or
to determine the amount to deduct and withhold from such payment).
SECTION 14.             Lead Arrangers.  The Borrowers agree that each of Credit
Suisse Securities (USA) LLC and Barclays Bank PLC (collectively, in such
capacities, the “Lead Arrangers”) (a) are hereby appointed as joint lead
arrangers and bookrunners for the Tranche B-3 Term Loans, the Euro Tranche C-2
Term Loans, the New Dollar Revolving Credit Facility and the New Multicurrency
Revolving Credit Facility and shall be entitled to the privileges,
indemnification, immunities and other benefits afforded to the Arranger pursuant
to Article X and Section 11.04 of the Credit Agreement and (b) except as
otherwise agreed to in writing by the Borrowers and the Lead Arrangers, shall
have no duties, responsibilities or liabilities with respect to this Amendment,
the Credit Agreement or any other Loan Document.
[Signature pages follow]
 
 
 
 
42

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed as of the date first above written.



 
MACDERMID, INCORPORATED
                   
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Chief Operating Officer and Senior Vice President
                   
PLATFORM SPECIALTY PRODUCTS CORPORATION
                   
By:
/s/ Sanjiv Khattri
   
Name:
Sanjiv Khattri
   
Title:
Chief Financial Officer
                   
MACDERMID AGRICULTURAL SOLUTIONS HOLDINGS B.V.
                   
By:
/s/ John L. Cordani
   
Name:
John L. Cordani
   
Title:
Managing Director B
                   
NETHERLANDS AGRICULTURAL INVESTMENT PARTNERS LLC
                   
By:
/s/ David Jacoboski
   
Name:
David Jacoboski
   
Title:
Treasurer
 

 
[Signature Page to Amendment No. 4]


--------------------------------------------------------------------------------






 
MACDERMID EUROPEAN HOLDINGS B.V.
                   
By:
/s/ John Cordani
   
Name:
John Cordani
   
Title:
Director
                   
MACDERMID FUNDING LLC
                   
By:
/s/ David Jacoboski
   
Name:
David Jacoboski
   
Title:
Treasurer
         

 

 [Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------




 
MACDERMID HOLDINGS, LLC
                   
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Director
                   
PLATFORM DELAWARE HOLDINGS, INC.
                   
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Chief Financial Officer and Secretary
                   
MACDERMID EUROPEAN CAPITAL INVESTMENTS I, LLC
                   
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Director
             
MACDERMID EUROPEAN CAPITAL INVESTMENTS II, LLC
                   
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Director
         

 
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------


 

 
AUTOTYPE HOLDINGS (USA) INC.
   
BAYPORT CHEMICAL SERVICE, INC.
   
CANNING GUMM, LLC
   
ECHO INTERNATIONAL, INC.
   
DUTCH AGRICULTURAL INVESTMENT PARTNERS LLC
   
MACDERMID ANION, INC.
   
MACDERMID ACUMEN, INC.
   
MACDERMID AGRICULTURAL SOLUTIONS, INC.
   
MACDERMID AUTOTYPE INCORPORATED
   
MACDERMID BRAZIL, INC.
   
MACDERMID GROUP, INC.
   
MACDERMID HOUSTON, INC.
   
MACDERMID INTERNATIONAL INVESTMENTS, LLC
   
MACDERMID INVESTMENT CORP.
   
MACDERMID MAS LLC
   
MACDERMID OFFSHORE SOLUTIONS, LLC
   
MACDERMID OVERSEAS ASIA LIMITED
   
MACDERMID PRINTING SOLUTIONS ACUMEN, INC.
   
MACDERMID PRINTING SOLUTIONS, LLC
   
MACDERMID PUBLICATION & COATING PLATES, LLC
   
MACDERMID SOUTH AMERICA, INCORPORATED
   
MACDERMID SOUTH ATLANTIC, INCORPORATED
   
MACDERMID TEXAS, INC.
   
MACDERMID US HOLDINGS, LLC
   
MRD ACQUISITION CORP.
   
NAPP PRINTING PLATE DISTRIBUTION, INC.
   
NAPP SYSTEMS INC.
   
SPECIALTY POLYMERS, INC.
   
W. CANNING INC.
   
W. CANNING USA, LLC
                   
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Director
         

 
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------


 

 
DYNACIRCUITS, LLC
           
By:
MacDermid, Incorporated, its member
                   
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Chief Operating Officer and Senior Vice President
                   
By:
Echo International, Inc., its member
                   
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Director
                   
MACDERMID INTERNATIONAL PARTNERS
           
By:
MacDermid, Incorporated, its partner
                   
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Chief Operating Officer and Senior Vice President
                   
By:
MacDermid Overseas Asia Limited, its partner
           
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Director
 



[Signature Page to Amendment No. 4]


--------------------------------------------------------------------------------




 
W. CANNING LTD.
           
By:
MacDermid Houston, Inc., its General Partner
           
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Director
                   
By:
MacDermid Texas, Inc., its Limited Partner
           
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Director
 

 
[Signature Page to Amendment No. 4]


--------------------------------------------------------------------------------




 
ARYSTA LIFESCIENCE AMERICA INC.
                   
By:
/s/ Toyokazu Matsumoto
   
Name:
Toyokazu Matsumoto
   
Title:
President
                   
ARYSTA LIFESCIENCE MANAGEMENT COMPANY, LLC
                   
By:
/s/ Todd Zagorec
   
Name:
Todd Zagorec
   
Title:
Manager
                   
ARYSTA LIFESCIENCE NA HOLDING LLC
                   
By:
Arysta LifeScience Japan Holdings Godo Kaisha, its sole member
           
By:
MacDermid Agricultural Solutions Inc., its managing member
           
By:
/s/ David Jacoboski
   
Name:
David Jacoboski
   
Title:
Treasurer
                   
ARYSTA LIFESCIENCE NORTH AMERICA, LLC
                   
By:
/s/ Nicole Kroner
   
Name:
Nicole Kroner
   
Title:
Manager
 



[Signature Page to Amendment No. 4]


--------------------------------------------------------------------------------




 
ROCKVILLE VENTURE LLC
           
By:
MacDermid, Incorporated, its sole member
                   
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Chief Operating Officer and Senior Vice President
                   
VERNON-ROCKVILLE VENTURE, LLC
           
By:
Rockville Venture LLC, its sole member
           
By:
MacDermid, Incorporated, its sole member
           
By:
/s/ Frank Monteiro
   
Name:
Frank Monteiro
   
Title:
Chief Operating Officer and Senior Vice President
 



[Signature Page to Amendment No. 4]


--------------------------------------------------------------------------------




 
MACDERMID HONG KONG LIMITED
                   
By:
/s/ Thaddeus Ericson
   
Name:
Thaddeus Ericson
   
Title:
Director
                   
MACDERMID SINGAPORE PTE. LTD.
                   
By:
/s/ David Jacoboski
   
Name:
David Jacoboski
   
Title:
Director
                   
MACDERMID AUTOTYPE PTE. LTD.
                   
By:
/s/ John Cordani
   
Name:
John Cordani
   
Title:
Director
                   
ARYSTA LIFESCIENCE ASIA PTE. LTD.
                   
By:
/s/ Hisaya Kobayashi
   
Name:
Hisaya Kobayashi
   
Title:
Director
 



[Signature Page to Amendment No. 4]


--------------------------------------------------------------------------------




 
BARCLAYS BANK PLC, as Agent and L/C Issuer
                   
By:
/s/ Christopher R. Lee    
Name:
Christopher R. Lee     
Title:
Vice President   

 
 
[Signature Page to Amendment No. 4]


--------------------------------------------------------------------------------

 

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Tranche B-3 Term Loan Lender
                   
By:
/s/ Robert Hetu    
Name:
Robert Hetu     
Title:
Authorized Signatory                     
By:
/s/ Michael Moreno    
Name:
Michael Moreno     
Title:
Authorized Signatory   

Tranche B-3 Term Loan Commitment: $1,045,000,000 
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------




 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Euro Tranche C-2 Term Loan Lender
                   
By:
/s/ Robert Hetu    
Name:
Robert Hetu     
Title:
Authorized Signatory                      
By:
/s/ Michael Moreno    
Name:
Michael Moreno     
Title:
Authorized Signatory    

Euro Tranche C-2 Term Loan Commitment: €300,000,000
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------




 
BARCLAYS BANK PLC, as a New Dollar Revolving
Credit Lender
                   
By:
/s/ Christopher R. Lee    
Name:
Christopher R. Lee    
Title:
Vice President  

New Dollar Revolving Credit Commitment: $15,000,000
[Signature Page to Amendment No. 4]


--------------------------------------------------------------------------------

 

 
CITIBANK, NA
   
as a New Dollar Revolving Credit Lender
                   
By:
/s/ Jyothi Narayanan    
Name:
Jyothi Narayanan     
Title:
Vice President   

 
 
New Dollar Revolving Credit Commitment: $5,000,000
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 
Crédit Agricole Corporate and Investment Bank,
as a New Dollar Revolving Credit Lender
                   
By:
/s/ Gordon Yip    
Name:
Gordon Yip    
Title:
Director                    
By:
/s/ Brad Matthews    
Name:
Brad Matthews    
Title:
Director  

New Dollar Revolving Credit Commitment: $6,250,000
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a New Dollar Revolving Credit Lender
                   
By:
/s/ Robert Hetu    
Name:
Robert Hetu    
Title:
Authorized Signatory
                   
By:
/s/ Michael Moreno    
Name:
Michael Moreno    
Title:
Authorized Signatory
 

New Dollar Revolving Credit Commitment: $15,000,000.00
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 
DEUTSCHE BANK AG NEW YORK BRANCH,
as a New Dollar Revolving Credit Lender
                   
By:
/s/ Marcus M. Tarkington    
Name:
Marcus M. Tarkington    
Title:
Director
                   
By:
/s/ Peter Cucchiara    
Name:
Peter Cucchiara    
Title:
Vice President
 

New Dollar Revolving Credit Commitment: $7,500,000
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 
GOLDMAN SACHS BANK USA,
   
as a New Dollar Revolving Credit Lender
                   
By:
/s/ Charles D. Johnston    
Name:
Charles D. Johnston    
Title:
Authorized Signatory
 

 
 
New Dollar Revolving Credit Commitment: $3.75 million
 

--------------------------------------------------------------------------------

 
HSBC Bank USA, National Association
   
as a New Dollar Revolving Credit Lender
                   
By:
/s/ Richard Dalton    
Name:
Richard Dalton    
Title:
Director
 

 
 
New Dollar Revolving Credit Commitment: $12,500,000.00
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 
NOMURA CORPORATE FUNDING AMERICAS, LLC
   
as a New Dollar Revolving Credit Lender
                   
By:
/s/ Carl Mayer    
Name:
Carl Mayer    
Title:
Managing Director
 

 
 
New Dollar Revolving Credit Commitment: $7,500,000
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 
UBS AG, Stamford Branch,
as a New Dollar Revolving Credit Lender
                   
By:
/s/ Darlene Arias    
Name:
Darlene Arias    
Title:
Director
                   
By:
/s/ Craig Pearson    
Name:
Craig Pearson    
Title:
Associate Director
 

New Dollar Revolving Credit Commitment: $15,000,000.00
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 
BARCLAYS BANK PLC, as a New Multicurrency
   
Revolving Credit Lender
                   
By:
/s/ Christopher R. Lee    
Name:
Christopher R. Lee    
Title:
Vice President
 

 
 
New Multicurrency Revolving Credit Commitment: $15,000,000
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 
CITIBANK, NA
   
as a New Multicurrency Revolving Credit Lender
                   
By:
/s/ Jyothi Narayanan    
Name:
Jyothi Narayanan     
Title:
Vice President   

 
 
New Multicurrency Revolving Credit Commitment: $5,000,000
 
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
Crédit Agricole Corporate and Investment Bank,
as a New Multicurrency Revolving Credit Lender
                   
By:
/s/ Gordon Yip    
Name:
Gordon Yip    
Title:
Director                    
By:
/s/ Brad Matthews    
Name:
Brad Matthews    
Title:
Director  

New Multicurrency Revolving Credit Commitment: $6,250,000
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a New Multicurrency Revolving Credit Lender
                   
By:
/s/ Robert Hetu    
Name:
Robert Hetu    
Title:
Authorized Signatory
                   
By:
/s/ Michael Moreno    
Name:
Michael Moreno    
Title:
Authorized Signatory
 

New Multicurrency Revolving Credit Commitment: $15,000,000.00
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 
DEUTSCHE BANK AG NEW YORK BRANCH,
as a New Multicurrency Revolving Credit Lender
                   
By:
/s/ Marcus M. Tarkington    
Name:
Marcus M. Tarkington    
Title:
Director
                   
By:
/s/ Anca Trifan    
Name:
Anca Trifan    
Title:
Managing Director
 

New Multicurrency Revolving Credit Commitment: $7,500,000
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 
GOLDMAN SACHS BANK USA,
   
as a New Multicurrency Revolving Credit Lender
                   
By:
/s/ Charles D. Johnston    
Name:
Charles D. Johnston    
Title:
Authorized Signatory
 

 
 
New Multicurrency Revolving Credit Commitment: $3.75 million
 

--------------------------------------------------------------------------------

 
HSBC Bank USA, National Association
   
as a New Multicurrency Revolving Credit Lender
                   
By:
/s/ Richard Dalton    
Name:
Richard Dalton    
Title:
Director
 

 
 
New Multicurrency Revolving Credit Commitment: $12,500,000.00
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 
NOMURA CORPORATE FUNDING AMERICAS, LLC
   
as a New Multicurrency Revolving Credit Lender
                   
By:
/s/ Carl Mayer    
Name:
Carl Mayer    
Title:
Managing Director
 

 
 
New Multicurrency Revolving Credit Commitment: $7,500,000
[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 
UBS AG, Stamford Branch,
as a New Multicurrency Revolving Credit Lender
                   
By:
/s/ Darlene Arias    
Name:
Darlene Arias    
Title:
Director
                   
By:
/s/ Craig Pearson    
Name:
Craig Pearson    
Title:
Associate Director
 

New Multicurrency Revolving Credit Commitment: $15,000,000.00
[Signature Page to Amendment No. 4]
 

--------------------------------------------------------------------------------